--------------------------------------------------------------------------------

Exhibit 10.1




--------------------------------------------------------------------------------



AMENDED AND RESTATED


CREDIT AGREEMENT


dated as of


December 7, 2018


among


KOHLBERG KRAVIS ROBERTS & CO. L.P.,
KKR MANAGEMENT HOLDINGS L.P.,
KKR FUND HOLDINGS L.P.,
KKR INTERNATIONAL HOLDINGS L.P.,
as Borrowers,


The Guarantors from time to time party hereto,


The Lenders from time to time party hereto,


and


HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent



--------------------------------------------------------------------------------



HSBC SECURITIES (USA) INC.,
as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS



--------------------------------------------------------------------------------




   
Page
     
ARTICLE 1
DEFINITIONS
 
Section 1.01.
Defined Terms
1
Section 1.02.
Classification of Loans and Borrowings
25
Section 1.03.
Terms Generally
25
Section 1.04.
Accounting Terms; GAAP
26
Section 1.05.
Exchange Rates; Currency Equivalents
26
Section 1.06.
Additional Alternative Currencies
26
Section 1.07.
Change of Currency
27
Section 1.08.
Interest Rates
27
     
ARTICLE 2
THE CREDITS
     
Section 2.01.
Commitments
28
Section 2.02.
Loans and Borrowings
28
Section 2.03.
Requests for Borrowings
28
Section 2.04.
Swingline Loans
29
Section 2.05.
Letters of Credit
30
Section 2.06.
Funding of Borrowings
35
Section 2.07.
Interest Elections
36
Section 2.08.
Termination and Reduction of Commitments
37
Section 2.09.
Repayment of Loans; Evidence of Debt
37
Section 2.10.
Prepayment of Loans; Collateralization of LC Exposure
38
Section 2.11.
Fees
39
Section 2.12.
Interest
40
Section 2.13.
Alternate Rate of Interest
40
Section 2.14.
Increased Costs
42
Section 2.15.
Break Funding Payments
44
Section 2.16.
Taxes
44
Section 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set‑offs
47
Section 2.18.
Mitigation Obligations; Replacement of Lenders
49
Section 2.19.
[Reserved]
50
Section 2.20.
Defaulting Lenders
50
Section 2.21.
Incremental Facilities
52
Section 2.22.
Extended Commitments and Extended Loans
53
     
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     
Section 3.01.
Organization; Powers
55
Section 3.02.
Authorization; Enforceability
55



i

--------------------------------------------------------------------------------

Section 3.03.
Governmental Approvals; No Conflicts
55
Section 3.04.
Financial Condition; No Material Adverse Change
55
Section 3.05.
Litigation and Environmental Matters
56
Section 3.06.
Compliance with Laws
56
Section 3.07.
Investment Company Status; Regulatory Restrictions on Borrowing
56
Section 3.08.
Taxes
56
Section 3.09.
ERISA
56
Section 3.10.
Disclosure
57
Section 3.11.
Compliance with Sanctions and Anti-Corruption Laws
57
     
ARTICLE 4
CONDITIONS
     
Section 4.01.
Effectiveness
58
Section 4.02.
Each Credit Event
59
     
ARTICLE 5
AFFIRMATIVE COVENANTS
     
Section 5.01.
Financial Statements; Other Information
60
Section 5.02.
Notices of Material Events
62
Section 5.03.
Existence; Conduct of Business
62
Section 5.04.
Payment of Taxes
62
Section 5.05.
Maintenance of Properties; Insurance
62
Section 5.06.
Books and Records; Inspection Rights
63
Section 5.07.
Compliance with Laws
63
Section 5.08.
Use of Proceeds and Letters of Credit
63
Section 5.09.
Further Assurances
64
     
ARTICLE 6 NEGATIVE COVENANTS
64
     
Section 6.01.
Liens
64
Section 6.02.
Fundamental Changes
64
Section 6.03.
Use of Proceeds; Sanctions; Anti-Corruption Laws
65
Section 6.04.
Fiscal Year
65
Section 6.05.
Financial Covenants
65
     
ARTICLE 7
EVENTS OF DEFAULT
     
ARTICLE 8
THE ADMINISTRATIVE AGENT
     
Section 8.01.
Appointment and Authorization
68
Section 8.02.
Rights and Powers as a Lender
68
Section 8.03.
Limited Parties and Responsibilities
69
Section 8.04.
Authority to Rely on Certain Writings, Statements and Advice
69



ii

--------------------------------------------------------------------------------

Section 8.05.
Sub-Agents and Related Parties
70
Section 8.06.
Resignation; Successor Administrative Agent
70
Section 8.07.
Credit Decisions by Lenders
71
Section 8.08.
Arranger
71
Section 8.09.
Withholding Taxes
71
Section 8.10.
Administrative Agent May File Proofs of Claim
72
     
ARTICLE 9
MULTIPLE BORROWERS
     
Section 9.01.
Joint and Several
72
Section 9.02.
No Subrogation
72
Section 9.03.
Full Knowledge
73
Section 9.04.
Reinstatement
73
Section 9.05.
Borrower Representative
73
     
ARTICLE 10
MISCELLANEOUS
     
Section 10.01.
Notices
73
Section 10.02.
Waivers; Amendments
75
Section 10.03.
Expenses; Indemnity; Damage Waiver
77
Section 10.04.
Successors and Assigns
79
Section 10.05.
Survival
83
Section 10.06.
Counterparts; Integration; Effectiveness
83
Section 10.07.
Severability
83
Section 10.08.
Right of Setoff
83
Section 10.09.
Governing Law; Jurisdiction; Consent to Service of Process
84
Section 10.10.
Waiver of Jury Trial
84
Section 10.11.
Headings
84
Section 10.12.
Confidentiality
85
Section 10.13.
Interest Rate Limitation
86
Section 10.14.
USA PATRIOT Act
86
Section 10.15.
Judgment Currency
86
Section 10.16.
No Fiduciary Duty
87
Section 10.17.
Acknowledgment And Consent To Bail-In Of EEA Financial Institutions
87
Section 10.18.
No Waiver; Cumulative Remedies; Enforcement
88
     
ARTICLE 11
LOAN PARTY GUARANTY
     
Section 11.01.
Guaranty
88
Section 11.02.
Right of Contribution
89
Section 11.03.
No Subrogation
89
Section 11.04.
Guaranty Absolute and Unconditional
90
Section 11.05.
Reinstatement
90
Section 11.06.
Payments
91
Section 11.07.
Additional Guarantors
91



iii

--------------------------------------------------------------------------------

SCHEDULES:
     
Schedule 2.01
–
Commitments
Schedule 2.05
–
Existing Letters of Credit
Schedule 3.05
–
Disclosed Matters
     
EXHIBITS:
     
Exhibit A
–
Form of Assignment
Exhibit B
–
Form of Compliance Certificate
Exhibit C
–
Form of Loan Party Joinder Agreement
Exhibit D
–
Form of Lender Joinder Agreement
Exhibit E
–
Form of Borrowing Request
Exhibit F
–
Form of Interest Election Request
Exhibit G-1-4
–
Form of U.S. Tax Compliance Certificate
Exhibit H
–
Form of Note



iv

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of December 7,
2018 among KOHLBERG KRAVIS ROBERTS & CO. L.P., KKR MANAGEMENT HOLDINGS L.P., KKR
FUND HOLDINGS L.P., AND KKR INTERNATIONAL HOLDINGS L.P., as Borrowers, the
GUARANTORS party hereto from time to time, the LENDERS party hereto from time to
time and HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent.


PRELIMINARY STATEMENTS:


The Borrower Representative has requested that the Lenders amend and restate a
revolving credit facility dated as of October 22, 2014 (as heretofore amended,
the “Existing Credit Agreement”) among the Borrowers, the Guarantors party
thereto, the Administrative Agent and the Lenders party thereto, and the Lenders
are willing to do so on the terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE 1
Definitions


Section 1.01.    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Additional Group Partnership” means any holding company for entities in the KKR
Group (other than the KKR Group Partnerships).


“Administrative Agent” means HSBC Bank USA, National Association, in its
capacity as administrative agent under the Loan Documents.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with such specified Person; provided
that (w) investment funds, investment vehicles or separately managed accounts of
any Loan Party or its Subsidiaries, (x) portfolio company or portfolio
investment of any such fund, investment vehicle or separately managed account
(or any entity Controlled by a portfolio company or portfolio investment), (y)
KFN and its subsidiaries and (z) CLOs or other principal investments managed,
Controlled or held as investments by any Loan Party or its Subsidiaries shall
not be deemed to be an Affiliate for purposes of this Agreement.



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Credit Agreement dated as of
December 7, 2018, as executed and delivered by the parties hereto, and as the
same may be amended from time to time.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the sum of 1% plus the
Eurocurrency Rate for Dollars for an Interest Period of one month on such day
(or if such day is not a Business Day, on the immediately preceding Business
Day); provided that if such Eurocurrency Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this clause (c); provided, further
that for the purpose of this definition, the Eurocurrency Rate for any day shall
be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not available
for such one month Interest Period, the Interpolated Rate) at approximately
11:00 a.m. London time on such day. Any change in the Alternate Base Rate due to
a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively. If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 2.13, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.


“Alternative Asset Investment Firm” means any alternative asset investment firm
and any fund managed by a firm whose primary purpose is generally understood to
be alternative asset investing.


“Alternative Currency” means each of Euro, Sterling, Yen, Australian Dollars,
Canadian Dollars, Swiss Francs and each other currency (other than U.S. Dollars)
that is approved in accordance with Section 1.06.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.


“Applicable Rate” means, for any day, with respect to any Eurocurrency Borrowing
or ABR Borrowing, as the case may be, or with respect to the facility fees
payable hereunder, the applicable rate per annum set forth below under the
caption “Applicable Margin (Eurocurrency)”, “Applicable Margin (ABR)” or
“Facility Fee”, as the case may be, based upon the Credit Ratings by S&P, Fitch
and/or Moody’s, respectively, applicable on such date:


2

--------------------------------------------------------------------------------

Level
 
Credit Rating
(S&P/Moody’s/Fitch)
 
Applicable
Margin
(Eurocurrency)
 
Applicable
Margin
(ABR)
 
Facility Fee
Level I
 
AA-/Aa3/AA- or higher
 
0.565%
 
0.00%
 
0.06%
Level II
 
A+/A1/A+
 
0.690%
 
0.00%
 
0.06%
Level III
 
A/A2/A
 
0.795%
 
0.00%
 
0.08%
Level IV
 
A-/A3/A-
 
0.900%
 
0.00%
 
0.10%
Level V
 
BBB+/Baa1/BBB+ or lower
 
1.100%
 
0.10%
 
0.15%



For purposes of the foregoing, the Credit Rating shall be determined as follows:


(a)          if a Credit Rating is issued by each Rating Agency, and such Credit
Ratings fall within different Levels, (i) if two such Rating Agencies have
assigned Credit Ratings that fall in the same Level, then the Credit Rating
assigned by such two Rating Agencies shall apply and (ii) if the Credit Rating
by each Rating Agency that falls in three different Levels, then the middle of
such Credit Ratings shall apply, (b) if a Credit Rating is issued by two Rating
Agencies, then the higher of such Credit Ratings shall apply (with Level I being
the highest and Level V being the lowest), unless the Credit Ratings differ by
two or more Levels, in which case the Level that is one Level higher than the
lower Credit Rating shall apply and (c) if a Credit Rating is only issued by one
Rating Agency, then such Credit Rating shall apply.  If and for so long as there
shall be no Credit Rating from any Rating Agency (other than by reason of the
circumstances referred to in the last sentence of this definition), then the
Credit Rating will be deemed to be at Level V.  If the rating system of any
Rating Agency shall change, or if any Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower Representative and
the Lenders shall negotiate in good faith to amend this definition to reflect
such changed rating system or the unavailability of ratings from such Rating
Agency and, pending the effectiveness of any such amendment, the Applicable Rate
shall, at the option of the Borrowers, be determined (i) as set forth above
using the rating from such Rating Agency most recently in effect prior to such
change or cessation or (ii) disregarding the rating from such Rating Agency.


“Approved Fund” has the meaning assigned to such term in Section 10.04.


“Arranger” means HSBC Securities (USA) Inc., in its capacity as sole lead
arranger and sole bookrunner for the credit facility established under this
Agreement.


“Assignment” means an assignment and assumption entered into by a Lender and an
assignee (with the consent of any party whose consent is required by Section
10.04), and accepted by the Administrative Agent, in the form of Exhibit A or
any other form approved by the Administrative Agent.


“AUD Screen Rate” means with respect to any Interest Period, the average bid
reference rate administered by ASX Benchmarks Pty Limited (ACN 616 075 417) (or
any other Person that takes over the administration of such rate) for Australian
dollar bills of exchange with a tenor equal in length to such Interest Period as
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 10:00 a.m., Melbourne, Australia time, two Business Days prior to
the commencement of such Interest Period.  If the AUD Screen Rate shall be less
than zero, the AUD Screen Rate shall be deemed to be zero for purposes of this
Agreement.


3

--------------------------------------------------------------------------------

“Australian Dollar” means the lawful currency of the Commonwealth of Australia.


“Authorized Officer” shall mean, with respect to any Person, any individual
holding the position of the Chief Executive Officer, the Chief Operating
Officer, President, the Chief Financial Officer, the Treasurer, the Controller,
the General Counsel, Secretary, the Vice President, or any other senior officer
with express authority to act on behalf of such Person designated as such by the
board of directors, general partner or other managing authority of such Person.


“Availability Period” means the period from and including the Restatement Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a governmental authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Bond Guarantors” means the Public Company and the KKR Group Partnerships.


“Borrower Group Companies” means the Loan Parties and their Subsidiaries.


4

--------------------------------------------------------------------------------

“Borrower Representative” has the meaning assigned to such term in Section 9.05.


“Borrowers” means (i) Kohlberg Kravis Roberts & Co. L.P., a Delaware limited
partnership, (ii) the KKR Group Partnerships and (iii) any Additional Group
Partnership that becomes a party to this Agreement in accordance with Section
5.09.


“Borrowing” means (a) Global Loans of the same Type and in the same currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, or (b) a Swingline
Loan.


“Borrowing Request” means a request for a Borrowing in accordance with Section
2.03 or Section 2.04 and in the form of Exhibit E or any other form reasonably
acceptable to the Administrative Agent.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or London are authorized or required by
law to remain closed; provided that, (i) when used in connection with a Loan
denominated in Euros, the term “Business Day” shall also exclude any day which
is not a TARGET Day, and (ii) when used in connection with a Loan denominated in
any other currency, the term “Business Day” shall also exclude any day which is
not a day on which dealings in such currency can occur in the London interbank
market and on which banks are open for business in the principal financial
center for that currency.


“Canadian Dollar” means the lawful currency of Canada.


“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto, Ontario time on
such day (or, in the event that the PRIMCAN Index is not published by Bloomberg,
any other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for thirty (30) day Canadian Dollar bankers’ acceptances that
appears on the Reuters Screen CDOR Page (or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion) at 10:15 a.m. Toronto,
Ontario time on such day, plus 1% per annum; provided that if any the above
rates shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. Any change in the Canadian Prime Rate due to a change in the
PRIMCAN Index or the CDOR shall be effective from and including the effective
date of such change in the PRIMCAN Index or CDOR, respectively.


 “Cash and Cash Equivalents” means (i) cash, (ii) cash equivalents and (iii)
liquid short-term investments in the Specified Cash Management Account, in each
case of clauses (i)-(iii), to the extent included in “Cash and Short-Term
Investments” as set forth in the Public Company’s segment financial reporting.
For the avoidance of doubt, Cash and Cash Equivalents shall exclude cash
reflected on the balance sheet of KFN and its subsidiaries.


5

--------------------------------------------------------------------------------

“Cash Compensation and Benefits” means (i) compensation and benefits less (ii)
equity-based compensation, in each case determined on a total reportable segment
basis for the Public Company.


“CDOR Screen Rate” means on any day for the relevant Interest Period, the annual
rate of interest equal to the average rate applicable to Canadian dollar
Canadian bankers’ acceptances for the applicable period that appears on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time (or, in
the event such rate does not appear on such page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time, as
selected by the Administrative Agent in its reasonable discretion), rounded to
the nearest 1/100th of 1% (with .005% being rounded up), at approximately 10:00
a.m., Toronto, Ontario time, two Business Days prior to the commencement of such
Interest Period (as adjusted by the Administrative Agent after 10:00 a.m.
Toronto, Ontario time to reflect any error in the posted rate of interest or in
the posted average annual rate of interest).  If the CDOR Screen Rate shall be
less than zero, the CDOR Screen Rate shall be deemed to be zero for purposes of
this Agreement.


“Change in Law” means (a) the adoption of any law, rule or regulation after the
Restatement Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Restatement Date or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Restatement Date.  For purposes of this
definition, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, regulations, guidelines, or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines,
requirements, or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority), or the United States or foreign regulatory authorities
pursuant to Basel III, shall in each case described in clauses (i) and (ii)
above be deemed to be a Change in Law and have gone into effect after the date
hereof, regardless of the date enacted, adopted, issued or implemented.


“Change of Control” means the occurrence of the following:


(a)          the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the combined assets of
the Credit Group taken as a whole to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act or any successor provision), other than to
a Continuing KKR Person; (b) the consummation of any transaction (including,
without limitation, any merger or consolidation) the result of which is that any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act or any
successor provision), other than a Continuing KKR Person, becomes the beneficial
owner (within the meaning of Rule 13d-3 under the Exchange Act or any successor
provision) of a majority of the controlling interests in (i) the Public Company
or (ii) one or more Bond Guarantors that together hold all or substantially all
of the assets of the Credit Group taken as a whole; or (c) Kohlberg Kravis
Roberts & Co. L.P. shall cease to be Controlled by one or more Bond Guarantors.


6

--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Global Loans or Swingline
Loans.


“CLO” means a collateralized loan obligation vehicle.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Global Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The amount of each Lender’s Commitment is set forth
on Schedule 2.01, or in the Assignment pursuant to which such Lender shall have
assumed its Commitment, as applicable.  As of the Restatement Date, the
aggregate amount of the Lenders’ Commitments is $1,000,000,000.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit B, properly completed and signed by an Authorized Officer of the
Borrower Representative.


“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, certificate of limited partnership,
constitution or certificate of formation (or the equivalent organizational
documents) of such Person and (b) the by-laws, operating agreement or limited
partnership agreement (or the equivalent governing documents) of such Person.


“Contingent Obligations” means contingent indemnification and expense
reimbursement obligations as to which no claim has been asserted.


“Continuing KKR Person” means, immediately prior to and immediately following
any relevant date of determination, (i) an individual who (a) is an executive of
the KKR Group, (b) devotes substantially all of his or her business and
professional time to the activities of the KKR Group and (c) did not become an
executive of the KKR Group or begin devoting substantially all of his or her
business and professional time to the activities of the KKR Group in
contemplation of a Change of Control, or (ii) any Person in which any one or
more of such individuals directly or indirectly, singly or as a group, holds a
majority of the controlling interests.


“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.


“Core Interest Expense” means interest expense incurred by the Public Company
and its Subsidiaries on a segment basis, excluding interest expense (i) related
to debt obligations from investment financing arrangements related to certain of
the Public Company’s (x) investment funds, investment vehicles or separately
managed accounts, (y) portfolio company or portfolio investment of any such
fund, investment vehicle or separately managed account (or any entity Controlled
by a portfolio company or portfolio investment) and (z) CLOs or other principal
investments managed, Controlled or held as investments by the Public Company or
its Subsidiaries and (ii) incurred by KFN and its subsidiaries.


7

--------------------------------------------------------------------------------

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Global Loans and its LC Exposure
and Swingline Exposure at such time.


“Credit Group” means the Loan Parties and the Loan Parties’ direct and indirect
Subsidiaries (to the extent of their economic ownership interest in such
Subsidiaries) taken as a whole.


“Credit Rating” means (a) in the case of S&P, the issuer credit rating of the
Public Company, (b) in the case of Fitch, the long-term “Issuer Default Rating”
of the Public Company and (c) in the case of Moody’s, the “Corporate Family
Rating”, in each case including any successor or equivalent rating.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund all or any portion
of its Loans, (ii) fund all or any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to the Administrative Agent or any
Lender any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent and the
Borrower Representative in writing that such failure is the result of such
Lender’s reasonable determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower Representative or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with all or any portion of its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s reasonable
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
reasonably satisfactory to it, or (d) has become the subject of a Bankruptcy
Event or Bail-In Action or has a Parent that has become the subject of a
Bankruptcy Event or Bail-In Action.


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.


“Domestic Borrower” means a Borrower organized under the laws of the United
States or any state or territory thereof or the District of Columbia.


8

--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of or relating to any Loan Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan; (e) the receipt by any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.


9

--------------------------------------------------------------------------------

“EURIBOR Screen Rate” means the euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed on page EURIBOR01
of the Thomson Reuters screen (or any replacement Thomson Reuters page which
displays that rate) or on the appropriate page of such other information service
which publishes that rate from time to time in place of Thomson Reuters as of
11:00 a.m. Brussels time two TARGET days prior to the commencement of such
Interest Period.  If such page or service ceases to be available, the
Administrative Agent may specify another page or service displaying the relevant
rate after consultation with the Company.  If the EURIBOR Screen Rate shall be
less than zero, the EURIBOR Screen Rate shall be deemed to be zero for purposes
of this Agreement.


“Euro” means the single currency of the Participating Member States introduced
in accordance with the EMU Legislation.


“Eurocurrency”, when used with respect to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.


“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period:


(a)          denominated in a LIBOR Quoted Currency, the LIBO Screen Rate at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in the currency
of such Eurocurrency Borrowing with a maturity comparable to such Interest
Period; provided that if the currency of such Eurocurrency Borrowing is
Sterling, such rate shall be determined on the first day of such Interest
Period;


(b)          denominated in Canadian Dollars, the CDOR Screen Rate with tenor
equal to such Interest Period;


(c)          denominated in Australian Dollars, the AUD Screen Rate with tenor
equal to such Interest Period;


(d)          denominated in Euros, the EURIBOR Screen Rate with tenor equal to
such Interest Period;


in each case, if the LIBO Screen Rate, the CDOR Screen Rate, the AUD Screen Rate
or the EURIBOR Screen Rate, as applicable, shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) then the “Eurocurrency
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the Interpolated Rate. Notwithstanding the foregoing, if the applicable rate
described above is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.


10

--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article 7.


“Exchange Act” means the U.S. Securities Exchange Act of 1934 and any statute
successor thereto, in each case as amended from time to time.


“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder, (a) Taxes imposed on (or measured by) its net income (however
denominated) or franchise Taxes, in each case (i) imposed as a result of such
recipient being organized under the law of, or having its principal office
located in or, in the case of any Lender, having its applicable lending office
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States of America, or any similar Tax described in clauses (a)(i) or
(ii) above, (c) in the case of a Lender, any withholding Tax imposed by the
United States of America or the Cayman Islands at the time such Lender first
becomes a party to this Agreement (other than by an assignment made pursuant to
Section 2.18(b)) with respect to amounts payable by any Person that is then a
Borrower under this Agreement, except to the extent that such Lender’s assignor
(if any) was entitled at the time of assignment to receive additional amounts
with respect to withholding Taxes pursuant to Section 2.16(a), (d) any Taxes to
the extent attributable to such Lender’s failure to comply with Section 2.16(e),
and (e) any U.S. Federal withholding Taxes imposed under FATCA.


“Existing Commitment” has the meaning assigned to such term in Section
2.22(a)(i).


“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.


“Existing Letters of Credit” means those letters of credit outstanding under the
Existing Credit Agreement as of the Restatement Date and set forth on Schedule
2.05.


“Existing Loans” has the meaning assigned to such term in Section 2.22(a)(i).


 “Extended Commitments” has the meaning assigned to such term in Section
2.22(a)(i).


“Extended Loans” has the meaning assigned to such term in Section 2.22(a)(i).


“Extending Lender” has the meaning assigned to such term in Section 2.22(a)(ii).


“Extension Amendment” has the meaning assigned to such term in Section
2.22(a)(iii).


“Extension Date” has the meaning assigned to such term in Section 2.22(a)(iv).


“Extension Election” has the meaning assigned to such term in Section
2.22(a)(ii).


“Extension Request” has the meaning assigned to such term in Section 2.22(a)(i).


11

--------------------------------------------------------------------------------

“Extension Series” means all Extended Loans and Extended Commitments that are
established pursuant to the same Extension Amendment (or any subsequent
Extension Amendment to the extent such Extension Amendment expressly provides
that the Extended Loans or Extended Commitments, as applicable, provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, commitment fees,
extension fees, maturity, and amortization schedule.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


“FCPA” has the meaning assigned to such term in the Section 3.11.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if the applicable rate described above shall be less than zero, it
shall be deemed to be zero for purposes of this Agreement.


“Fee and Yield Cash Compensation and Benefits” means (i) Cash Compensation and
Benefits multiplied by (ii) the ratio of (a) Fee and Yield Revenue divided by
(b) total segment revenues as determined on a total reportable segment basis for
the Public Company.


“Fee and Yield Expenses” means (i) Fee and Yield Cash Compensation and Benefits,
plus (ii) occupancy and related charges, plus (iii) other operating expenses, in
each case determined on a total reportable segment basis for the Public Company.


“Fee and Yield EBITDA” means (i) Fee and Yield Revenue, less (ii) Fee and Yield
Expenses, plus (iii) depreciation and amortization as determined on a total
reportable segment basis for the Public Company.


For purposes of calculating Fee and Yield EBITDA for any Reference Period, if at
any time during such Reference Period the Public Company or any of its
Subsidiaries shall have made any Material Acquisition or Material Disposition,
the Fee and Yield EBITDA for such Reference Period shall be calculated after
giving pro forma effect thereto as if such Material Acquisition or Material
Disposition occurred on the first day of such Reference Period.


12

--------------------------------------------------------------------------------

“Fee and Yield Revenue” means (i) total management, monitoring and transaction
fees, net of fee credits, plus (ii) incentive fees, plus (iii) gross interest
income and dividends, in each case determined on a total reportable segment
basis for the Public Company.


“Fee Letter” means the letter agreement among the Arranger and the Borrower
Representative dated as of November 16, 2018.


“Fee Paying Assets Under Management” means fee paying assets under management as
reported in the Public Company’s segment financial reporting.


“Finance Lease Obligation” shall mean, as applied to any Person, an obligation
that is required to be accounted for as a finance or capital lease (and not an
operating lease) on both the balance sheet and income statement for financial
reporting purposes in accordance with GAAP.  At the time any determination
thereof is to be made, the amount of the liability in respect of a finance or
capital lease would be the amount required to be reflected as a liability on
such balance sheet (excluding the footnotes thereto) in accordance with GAAP.


 “Fitch” means Fitch Ratings, Inc.


“Foreign Lender” means, with respect to any Loan, any Lender making such Loan
that is organized under the laws of a jurisdiction other than the Relevant
Jurisdiction.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Global Loan” means a Loan made in U.S. Dollars or in one or more Alternative
Currencies pursuant to Section 2.01.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra‑national bodies such as the European Union or the European Central
Bank).


“Guarantor” means, (i) the Public Company, (ii) any other entity (other than the
Borrowers) that guarantees the 6.375% Senior Notes due 2020, the 5.500% Senior
Notes due 2043 or the 5.125% Senior Notes due 2044, issued, respectively, by KKR
Group Finance Co. LLC, KKR Group Finance Co. II LLC and KKR Group Finance Co.
III LLC, each a Delaware limited liability company, that becomes party to this
Agreement in accordance with Section 11.07 and (iii) any other entity (other
than the Borrowers) that guarantees the 0.509% Senior Notes due 2023, the 0.764%
Senior Notes due 2025 or the 1.595% Senior Notes due 2038 issued by KKR Finance
Co. IV LLC, a Delaware limited liability company, that becomes party to this
Agreement in accordance with Section 11.07.


13

--------------------------------------------------------------------------------

“Guaranty” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term “Guaranty” shall not include endorsements
for collection or deposit in the ordinary course of business.  The term
“Guarantee” used as a verb has a corresponding meaning.


“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.


“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate.”


“Incremental Commitments” has the meaning assigned to such term in Section
2.21(a).


“Incremental Effective Date” has the meaning assigned to such term in Section
2.21(a).


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guaranties by such Person of Indebtedness of others, (g)
Finance Lease Obligations, (h) all obligations, contingent or otherwise, of such
Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, and (j) all net obligations of such Person
under Swap Contracts; provided that Indebtedness shall not include (i) deferred
or prepaid revenue, (ii) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller, (iii) any obligations from investment financing
arrangements of investment funds, investment vehicles or managed accounts or any
of their respective special purpose vehicles that are not obligations of the
Loan Parties or their Subsidiaries, (iv) any Indebtedness incurred by KFN or its
subsidiaries that are not obligations of the Loan Parties or their Subsidiaries
and (v) trade and other accounts payable arising in the ordinary course of
business.  The amount of Indebtedness of any person for purposes of clause (e)
above shall be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such person in good faith.  The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.


14

--------------------------------------------------------------------------------

“Indemnified Taxes” means all Taxes imposed on or with respect to any payment by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document, other than Excluded Taxes or Other Taxes.


“Interest Election Request” means a request by the Borrower Representative to
change or continue the Type of a Borrowing in accordance with Section 2.07 and
in the form of Exhibit F or any other form reasonably acceptable to the
Administrative Agent.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.


“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
beginning on the date of such Borrowing specified in the applicable Borrowing
Request or on the date specified in the applicable Interest Election Request and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter (or such other period as all of the Lenders
may agree), as the Borrower Representative may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.


“International Plan” means any “defined benefit plan” as such term is defined in
Section 3(35) of ERISA, whether or not such employee benefit plan is subject to
ERISA or the Code, which is sponsored, maintained, administered, contributed to,
extended or arranged by any Borrower or any of its Subsidiaries under which any
Borrower or any of its Subsidiaries has any liability (contingent or otherwise)
and covers any current or former employee, officer, director or independent
contractor of any Borrower or any of its Subsidiaries who is located exclusively
outside of the United States.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate, the
CDOR Screen Rate, the AUD Screen Rate or the EURIBOR Screen Rate, as applicable)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate, the CDOR
Screen Rate, the AUD Screen Rate or the EURIBOR Screen Rate, as applicable (for
the longest period for which the LIBO Screen Rate, the CDOR Screen Rate, the AUD
Screen Rate or the EURIBOR Screen Rate, as applicable, is available for the
applicable currency) that is shorter than the Impacted Interest Period; and (b)
the LIBO Screen Rate, the CDOR Screen Rate, the AUD Screen Rate or the EURIBOR
Screen Rate, as applicable, for the shortest period (for which that LIBO Screen
Rate, the CDOR Screen Rate, the AUD Screen Rate or the EURIBOR Screen Rate, as
applicable, is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.


15

--------------------------------------------------------------------------------

“Investment Company Act” has the meaning assigned to such term in Section 3.07.


“Issuer Documents” means with respect to any Letter of Credit, the LC
Application and any other document, agreement and instrument entered into by the
applicable Issuing Bank and the applicable Borrower (and/or the applicable
Subsidiary) in favor of such Issuing Bank and relating to such Letter of Credit.


“Issuing Bank” means each of HSBC Bank USA, National Association, in its
capacity as an issuer of Letters of Credit hereunder and/or any other Lenders to
be designated by the Borrower Representative that agree to issue Letters of
Credit hereunder, and in each case any of its successors in such capacity as
provided in Section 2.05(f).  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. Each reference
herein to the “Issuing Bank” in connection with a Letter of Credit or other
matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto.


“KFN” means KKR Financial Holdings LLC, a Delaware limited liability company.


“KKR Group” means the KKR Group Partnerships, the direct and indirect parents
(including, without limitation, general partners) of the KKR Group Partnerships
(the “Parent Entities”), any direct or indirect Subsidiaries of the Parent
Entities or the KKR Group Partnerships, the general partner or similar
controlling entities of any investment or vehicle that is managed, advised or
sponsored by the KKR Group (“KKR Fund”) and any other entity through which any
of the foregoing directly or indirectly conduct its business, but shall exclude
any company in which a KKR Fund has an investment.


“KKR Group Partnerships” means KKR Management Holdings L.P., a Delaware limited
partnership, KKR Fund Holdings L.P., a Cayman Islands exempted limited
partnership and KKR International Holdings L.P., a Cayman Islands exempted
limited partnership.


“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
relevant Issuing Bank.


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the U.S. Dollar Equivalent of the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers at such time.  The LC Exposure of
any Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.


16

--------------------------------------------------------------------------------

“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit D to
this Agreement or any other form reasonably acceptable to the Administrative
Agent.


“Lender Parties” means the Lenders (including the Swingline Lender), the Issuing
Banks and the Administrative Agent.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment or pursuant to a
Lender Joinder Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender and any Issuing Bank.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including each Existing Letter of Credit.  Pursuant to Section 2.05(a), each
Existing Letter of Credit shall be deemed to be a Letter of Credit for all
purposes of the Loan Documents.


“Leverage Ratio” means, on any date, the ratio of Total Indebtedness on such
date to Fee and Yield EBITDA for the period of four consecutive fiscal quarters
ended on such date or most recently ended on or prior to such date, as
applicable.


“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for the relevant
currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement.


“LIBOR Quoted Currency” means each of the following currencies: U.S. Dollars;
Sterling; Yen; Swiss Franc and any other applicable Alternative Currency; in
each case as long as there is a published LIBOR rate with respect thereto.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any Finance Lease
Obligations having substantially the same economic effect as any of the
foregoing, but in any event not in respect of any Non-Finance Lease Obligations)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.


17

--------------------------------------------------------------------------------

“Loan Documents” means this (i) Agreement, (ii) the Lender Joinder Agreements,
(iii) the Extension Amendments, (iv) the Loan Party Joinder Agreements, (v) each
LC Application and each other Issuer Document and (vi) any promissory notes
issued pursuant to Section 2.09(e).


“Loan Parties” means the Borrowers and the Guarantors.


“Loan Party Guaranty” means the Guaranty set forth in Article 11.


“Loan Party Joinder Agreement” means a joinder agreement in the form of Exhibit
C to this Agreement or any other form reasonably acceptable to the
Administrative Agent.


“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.


“Material Acquisition” means any acquisition or series of related acquisitions
of a Subsidiary or business unit with Fee and Yield Earnings which are included
in Fee and Yield EBITDA that involves the payment of consideration by the Public
Company or any of its Subsidiaries in excess of $50,000,000.


“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, or financial condition of the Loan Parties taken as a
whole, (b) the ability of any Loan Party to perform its obligations under the
Loan Documents or (c) the validity or enforceability of the Loan Documents or
the rights or remedies of any Lender Party thereunder.


“Material Disposition” means any disposition or series of related dispositions
of a Subsidiary or business unit with Fee and Yield Earnings which are included
in Fee and Yield EBITDA that yields gross proceeds to the Public Company or any
of its Subsidiaries in excess of $50,000,000.


“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit) of any one or more of the Borrower Group Companies in an aggregate
principal amount exceeding $100,000,000; provided that in the case of any
Subsidiary, Material Indebtedness shall consist solely of Indebtedness of the
types described in subclauses (a) and (b) of the definition thereof.


“Material Subsidiary” means any Subsidiary which, together with its own
Subsidiaries, (i) accounts for more than 10% of the consolidated assets of the
Public Company as of the last day of the most recently ended fiscal quarter of
the Public Company, (ii) accounts for more than 10% of the consolidated revenues
of the Public Company for the most recently ended period of four consecutive
fiscal quarters of the Public Company or (iii) accounts for more than 10% of Fee
and Yield Earnings for the most recently ended period of four consecutive fiscal
quarters of the Public Company.


“Maturity Date” means the fifth anniversary of the Restatement Date.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.


18

--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“New Lender” has the meaning assigned to such term in Section 2.21(b).


“New Loan” has the meaning assigned to such term in Section 2.21(b).


“Non-Finance Lease Obligations” shall mean a lease obligation that is not
required to be accounted for as a finance or capital lease on both the balance
sheet and the income statement for financial reporting purposes in accordance
with GAAP.  An operating lease shall be considered a Non-Finance Lease
Obligation.


 “Non-U.S. Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to the Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.


“Notes” means promissory notes of the Borrowers, substantially in the form of
Exhibit H hereto, evidencing the obligation of each Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after (or would accrue but for) the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.


“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.


“Other Connection Taxes” means with respect to any Lender Party, Taxes imposed
as a result of a present or former connection between such Lender Party and the
jurisdiction imposing such Tax (other than connections arising from such Lender
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).


“Other Currency Equivalent” means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in the applicable
Alternative Currency, as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with U.S. Dollars.


19

--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made under any Loan
Document or from the execution, performance, delivery or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.18(b)).


“Outstanding Amount” means (i) with respect to any Class of Loans on any date,
the U.S. Dollar Equivalent of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Class of Loans occurring on such date; and (ii) with respect to LC Exposure on
any date, the U.S. Dollar Equivalent of the aggregate outstanding amount of such
LC Exposure on such date after giving effect to any drawings or reimbursements
occurring on such date.


“Parent” means, with respect to any Lender, any Person Controlling such Lender.


“Participant” has the meaning assigned to such term in Section 10.04(c)(i).


“Participant Register” has the meaning assigned to such term in Section
10.04(c)(i)(C).


“Participating Member State” means each state so described in any EMU
Legislation.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Investments” means:


(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;


(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody's;


(c)          investments in certificates of deposit, banker's acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000; and


(d)          money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act, (ii) are rated AAA by S&P and
Aaa by Moody's and (iii) have portfolio assets of at least $5,000,000,000.


20

--------------------------------------------------------------------------------

“Permitted Liens” means:


(a)          Liens on voting stock or profit participating equity interests of
any Subsidiary existing at the time such entity becomes a direct or indirect
Subsidiary of the Public Company or is merged into a direct or indirect
Subsidiary of the Public Company (provided such Liens are not created or
incurred in connection with such transaction and do not extend to any other
Subsidiary),


(b)          statutory Liens, Liens for taxes or assessments or governmental
liens not yet due or delinquent or which can be paid without penalty or are
being contested in good faith, and


(c)          other Liens of a similar nature as those described in subclauses
(a) and (b) above.


 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by HSBC Bank USA, National Association, as its prime rate in effect at
its office located at 452 Fifth Avenue, New York, New York 10018; each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.


 “Public Company” means KKR & Co. Inc., a Delaware corporation (or its
successor).


“Rating Agency” means S&P, Fitch and Moody’s.


“Reference Period” means any period of four consecutive fiscal quarters.


“Register” has the meaning assigned to such term in Section 10.04(iv).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Relevant Jurisdiction” means (i) in the case of any Loan to any Domestic
Borrower, the United States of America, and (ii) in the case of any Loan to any
other Borrower, the jurisdiction imposing (or having the power to impose)
withholding tax on payments by such Borrower under this Agreement.


“Required Lenders” means, at any time, Lenders (or, if there are two or more
Lenders, at least two Lenders) having Credit Exposures and unused Commitments
representing more than 50% of the sum of the total Credit Exposures and unused
Commitments at such time, exclusive in each case of the Credit Exposure and
unused Commitment of any Defaulting Lender.


21

--------------------------------------------------------------------------------

“Restatement Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).


“Revaluation Date” means with respect to any Loan or Letter of Credit, each of
the following:  (i) each date of receipt by the Administrative Agent of a
Borrowing Request, or a request for the issuance of a Letter of Credit,
denominated in an Alternative Currency, (ii) each date of receipt by the
Administrative Agent of an Interest Election Request (or, if a Borrowing is
continued pursuant to Section 2.07(e), each date by which an Interest Election
Request would have been due), or a request for the amendment, renewal or
extension of a Letter of Credit, denominated in an Alternative Currency and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.


“Sanctioned Country” means any country or territory that is subject to a
comprehensive countrywide or region-wide trade or investment embargo under any
Sanctions.  As of the date of this Agreement, the following are the only
“Sanctioned Countries”: the Crimea region of Ukraine, Cuba, Iran, North Korea
and Syria.


“Sanctions” means any sanctions, prohibitions or trade embargoes imposed by any
executive order of the U.S. government or by any sanctions program administered
by OFAC, the U.S. State Department, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, the Hong Kong Monetary Authority, Global
Affairs Canada and any other applicable Canadian Governmental Authority having
jurisdiction over sanctions or other relevant sanctions authority.


“Sanctions List” means any Sanctions-related list of designated Persons
maintained by OFAC at its official website or by the U.S. State Department, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, the
Hong Kong Monetary Authority, Global Affairs Canada and any other applicable
Canadian Governmental Authority having jurisdiction over sanctions or other
relevant sanctions authority.


“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.


“Specified Cash Management Account” means an internally managed account
investing in high-grade, short-duration cash management strategies used by the
Credit Group to generated additional yield on its excess liquidity.


“Specified Existing Commitment” has the meaning assigned to such term in Section
2.22(a)(i).


“Spot Rate” means, on any day, for any currency, the spot rate quoted by HSBC
Bank USA, National Association, in New York at approximately 11:00 a.m. for the
purchase of such currency with another currency for delivery two Business Days
later.


“Sterling” and “£” mean the lawful currency of the United Kingdom.


22

--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person at any date, (a) any corporation
more than 50% of whose equity interests of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time equity interests of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time owned by such Person
directly or indirectly through subsidiaries, or (b) any limited liability
company, partnership, association, joint venture or other entity of which such
Person directly or indirectly through subsidiaries has more than a 50% equity
interest (of either economic interests or ordinary voting power, as applicable)
at the time.


“Subsidiary” means subsidiary of the Public Company that is or would be
consolidated with the Public Company in the preparation of segment information
included in the notes to the consolidated financial statements of the Public
Company prepared in accordance with GAAP; provided that a Subsidiary shall not
include (a) any investment funds, investment vehicles or separately managed
accounts, (b) any portfolio company or portfolio investment of any such fund,
investment vehicle or separately managed account (or any entity Controlled by a
portfolio company or portfolio investment), (c) KFN and its subsidiaries and (d)
CLOs or other principal investments managed, Controlled or held as investments
by the Public Company or its Subsidiaries; provided, further that with respect
to Section 3.11 only, clause (c) of the preceding proviso shall be included in
the definition of Subsidiary.


“Substantially All Merger” means a merger or consolidation of one or more Loan
Parties with or into another Person that would, in one or a series of related
transactions, result in the transfer or other disposition, directly or
indirectly, of all or substantially all of the combined assets of the Loan
Parties taken as a whole to a Person that is not within the Loan Parties
immediately prior to such transaction.


“Substantially All Reorganization” means any liquidation, dissolution, change in
jurisdiction, conversion of organizational form or any other reorganization
transaction, in one or a series of related transactions, that results in all or
substantially all of the combined assets of the Loan Parties taken as a whole to
a Person that is not within the Loan Parties immediately prior to such
transaction.


“Substantially All Sale” means a sale, assignment, transfer, lease or conveyance
to any other Person, in one or a series of related transactions, directly or
indirectly, of all or substantially all of the combined assets of the Loan
Parties taken as a whole to a Person that is not within the Loan Parties
immediately prior to such transaction.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


23

--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


“Swingline Lender” means HSBC Bank USA, National Association, in its capacity as
lender of Swingline Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“Swiss Francs” means the lawful currency of the Swiss Confederation.


“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.


“Total Indebtedness” means, on any date, the total amount of Indebtedness of the
Public Company and its Subsidiaries of the types described in clauses (a), (b),
(f) (to the extent the underlying Indebtedness is of the types otherwise
enumerated in this definition of Total Indebtedness), (g), (h) and (i) (to the
extent of drawings thereunder) of the definition thereof and, in each case,
excluding intercompany Indebtedness among the Public Company and its
consolidated Subsidiaries (including, for the avoidance of doubt, amongst
Subsidiaries); minus unrestricted Cash and Cash Equivalents of the Public
Company and its Subsidiaries.


“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the Loan Documents, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder (including each
Existing Letter of Credit deemed to be a Letter of Credit pursuant to Section
2.05(a)).


24

--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Alternate Base Rate.


“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of U.S. Dollars with such Alternative Currency.


“U.S. Dollars” and “$” mean the lawful currency of the United States of America.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Pub.L.107-56, signed into law October 26, 2001, as amended.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


“Yen” means the lawful currency of Japan.


Section 1.02.    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Global
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Global Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Global Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Global Borrowing”).


Section 1.03.    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


25

--------------------------------------------------------------------------------

Section 1.04.    Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, with such adjustments
thereto as are reflected in and consistent with the financial statements
referred to in Section 3.04(a), but in any event without giving effect to
principles of consolidation; provided that, if the Borrower Representative
notifies the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower Representative that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.


Section 1.05.    Exchange Rates; Currency Equivalents.  (a) The Administrative
Agent shall determine the Spot Rates as of each Revaluation Date to be used for
calculating U.S. Dollar Equivalent amounts of Borrowings and Outstanding Amounts
denominated in Alternative Currencies.  Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur.


(b)          Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan an amount, such as
a required minimum or multiple amount, is expressed in U.S. Dollars, but such
Borrowing or Loan is denominated in an Alternative Currency, such amount shall
be the relevant Other Currency Equivalent of such U.S. Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent.


Section 1.06.    Additional Alternative Currencies. (a) The Borrower
Representative may from time to time request that Eurocurrency Loans be made or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency (other than U.S. Dollars) that is readily
available and freely transferable and convertible into U.S. Dollars.  Any such
request shall be subject to the approval of the Administrative Agent, the
applicable Issuing Banks and the Lenders.


(b)          Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., ten Business Days prior to the date of the desired
Borrowing (or such other time or date as may be agreed by the Administrative
Agent, in its sole discretion).  In the case of any such request, the
Administrative Agent shall promptly notify each Issuing Bank and each Lender
thereof.  Each Issuing Bank and each Lender shall notify the Administrative
Agent, not later than 11:00 a.m., five Business Days after receipt of such
request, whether it consents, in its sole discretion, to the making of
Eurocurrency Loans or issuance of Letters of Credit in such requested currency.


26

--------------------------------------------------------------------------------

(c)          Any failure by an Issuing Bank or a Lender to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Issuing Bank or such Lender to permit
Eurocurrency Loans to be made or Letters of Credit to be issued in such
requested currency.  If the Administrative Agent, the applicable Issuing Banks
and all the Lenders consent to making Eurocurrency Loans or issuing Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrower Representative and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section, the Administrative Agent shall promptly so notify the Borrower
Representative.


Section 1.07.    Change of Currency.  (a) Each obligation of any Borrower to
make a payment denominated in the national currency unit of any Participating
Member State that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such
Participating Member State, the basis of accrual of interest expressed in this
Agreement in respect of that currency shall be inconsistent with any convention
or practice in the London interbank market for the basis of accrual of interest
in respect of the Euro, such expressed basis shall be replaced by such
convention or practice with effect from the date on which such Participating
Member State adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such Participating Member State is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Borrowing, at the end of the then current Interest Period.


(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent, acting at the
direction of the Required Lenders, and the Borrower Representative may from time
to time agree to be appropriate to reflect the adoption of the Euro by any
member state of the European Union and any relevant market conventions or
practices relating to the Euro.


(c)          Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent, acting at the
direction of the Required Lenders, and the Borrower Representative may from time
to time agree to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.


Section 1.08.    Interest Rates.  The Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “Eurocurrency Rate”
or with respect to any alternative or successor rate thereto, or replacement
rate thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.13(b), will be
similar to, or produce the same value or economic equivalence of, the
Eurocurrency Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.


27

--------------------------------------------------------------------------------

ARTICLE 2
The Credits


Section 2.01.    Commitments.  Subject to the terms and conditions set forth
herein, each Lender, severally and not jointly, agrees to make Global Loans to
the Borrowers in U.S. Dollars or in one or more Alternative Currencies from time
to time during the Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Credit Exposure exceeding such Lender’s
Commitment, or (ii) the sum of the total Credit Exposures exceeding the total
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Global Loans.


Section 2.02.    Loans and Borrowings.  (a) Each Global Loan shall be made as
part of a Borrowing consisting of Global Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.


(b)          Subject to Section 2.13, each Global Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans, as the Borrower Representative may
request in accordance herewith.  All ABR Loans shall be denominated in U.S.
Dollars.  Eurocurrency Loans may be denominated in U.S. Dollars or an
Alternative Currency.  Each Swingline Loan shall be an ABR Loan.  Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.


(c)          At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).  Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $1,000,000.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurocurrency Borrowings outstanding.


(d)          Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.



Section 2.03.    Requests for Borrowings.  To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request in the form
of a Borrowing Request signed by the Borrower Representative not later than
11:00 a.m., New York City time, (a) in the case of a Eurocurrency Borrowing
denominated in U.S. Dollars, three Business Days before the date of the proposed
Borrowing, (b) in the case of a Eurocurrency Borrowing denominated in an
Alternative Currency, four Business Days before the date of the proposed
Borrowing, or (c) in the case of an ABR Borrowing, on the date of the proposed
Borrowing.  Each such Borrowing Request shall be irrevocable.  Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02:


(i)           the name of the Borrower;


(ii)         the aggregate amount of the requested Borrowing;


(iii)        the date of such Borrowing, which shall be a Business Day;


28

--------------------------------------------------------------------------------

(iv)         whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;


(v)          in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of “Interest Period”;


(vi)         the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.06; and


(vii)       in the case of a Eurocurrency Borrowing, the currency of such
Borrowing.


Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.


Section 2.04.    Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000
or (ii) the sum of the total Credit Exposures exceeding the total Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Swingline Loans.


(b)          To request a Swingline Loan, the Borrower Representative shall
notify the Administrative Agent of such request by in the form of a Borrowing
Request signed by the Borrower Representative, not later than 11:00 a.m., New
York City time, on the day of a proposed Swingline Loan.  Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan.  The Administrative Agent will
promptly advise the Swingline Lender of any such notice received by it.  The
Swingline Lender shall make each Swingline Loan available by means of a credit
to the general deposit account of the applicable Borrower with the Swingline
Lender or disbursement to such other account of the applicable Borrower as the
Borrower Representative may specify in its Borrowing Request (or, in the case of
a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) on the requested
date of such Swingline Loan.


29

--------------------------------------------------------------------------------

(c)          The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall promptly notify the Borrower Representative of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrowers in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
any Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrowers of any default in the
payment thereof.


Section 2.05.    Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein (including without limitation the conditions set
forth in Section 4.02), the Borrower Representative may request the issuance of
Letters of Credit for the account of the Borrowers (to support obligations of
any Borrower or its Subsidiaries), in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, from time to time during
the Availability Period.  All Letters of Credit shall be denominated in U.S.
Dollars or an Alternative Currency.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower Representative to, or entered into by any Borrower with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Notwithstanding the foregoing, each Existing Letter of
Credit shall be deemed to be a Letter of Credit under this Agreement and for all
purposes of the Loan Documents.


(b)          Notice of Issuance, Amendment, Renewal or Extension; Certain
Conditions.  (i) To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower Representative shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Administrative
Agent (at least five Business Days (or such shorter period of time as may be
agreed by the Administrative Agent and such Issuing Bank) in advance of the
requested date of issuance, amendment, renewal or extension) a notice (which
shall include wording agreed with such Issuing Bank) requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the name of the account party (which may, at the
option of the Borrower Representative, list any Loan Party or one or more
Subsidiaries of any Borrower; provided that the listing of such Guarantor or
Subsidiaries shall not create any obligations of such entity under this
Agreement and the Borrowers shall remain at all times responsible for the
obligations and agreements under the Loan Documents with respect to all Letters
of Credit), the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with Section 2.05(c), the amount of such Letter of
Credit, the currency of denomination, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit.  If requested by an Issuing Bank, the
Borrower Representative also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower Representative shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (x) the LC
Exposure shall not exceed $250,000,000 and (y) the sum of the total Credit
Exposures shall not exceed the total Commitments.


30

--------------------------------------------------------------------------------

(ii)          Promptly after receipt of a notice requesting the issuance,
amendment, renewal or extension of a Letter of Credit, the applicable Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such notice from the
Borrower Representative and, if not, such Issuing Bank will provide the
Administrative Agent with a copy thereof.  Upon receipt by such Issuing Bank of
confirmation from the Administrative Agent that the requested issuance,
amendment, renewal or extension is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of the
Borrowers or enter into the applicable amendment, renewal or extension, as the
case may be, in each case in accordance with such Issuing Bank’s usual and
customary business practices.


(c)          Expiration Date.  Each Letter of Credit shall expire at or before
the close of business on the earlier of (i) the date that is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension); provided that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) below) and (ii) the date that is five Business Days
prior to the Maturity Date.


(d)          Participations.  Effective on the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of any Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  Pursuant to such participations, each Lender
hereby absolutely and unconditionally agrees to pay in U.S. Dollars to the
Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in Section 2.05(e), or
of any reimbursement payment required to be refunded to the Borrowers for any
reason.  Each Lender’s obligation to acquire participations and make payments
pursuant to this subsection is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.


31

--------------------------------------------------------------------------------

(e)          Reimbursement.  If any Issuing Bank makes any LC Disbursement in
respect of a Letter of Credit, it shall promptly notify the Borrower
Representative and the Administrative Agent and the Borrowers shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, New York City time, on the next
Business Day of such notice; provided that the Borrower Representative may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Swingline Loan.  If the Borrowers fail to make
such payment when due, the Administrative Agent shall notify each Lender and the
Issuing Bank of the applicable LC Disbursement, the payment then due from the
Borrowers in respect thereof and such Lender’s Applicable Percentage thereof. 
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrowers, in the same manner as is provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
such payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
any Issuing Bank for any LC Disbursement (other than the funding of ABR Loans or
a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrowers of their obligation to reimburse such LC Disbursement.


(f)          Obligations Absolute.  The Borrowers’ obligation to reimburse LC
Disbursements as provided in Section 2.05(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder.  None
of the Lender Parties and their respective Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of (x) any of the circumstances referred to in the
preceding sentence or (y) the failure of any Issuing Bank to honor a drawing
under any such Letter of Credit as a result of any Sanctions or any act or
omission of any Governmental Authority), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of any Issuing
Bank; provided that the foregoing shall not excuse any Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of such Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents do not strictly comply with the terms of
such Letter of Credit.


32

--------------------------------------------------------------------------------

(g)          Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower Representative by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement pursuant thereto; provided that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse such Issuing Bank and the Lenders with respect
to any such LC Disbursement.


(h)          Interim Interest.  Unless the Borrowers reimburse an LC
Disbursement in full on the date an LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the day on which
such LC Disbursement is made to but excluding the day on which the Borrowers
reimburse such LC Disbursement, at the rate per annum then applicable to ABR
Loans; provided that, if the Borrowers fail to reimburse such LC Disbursement
when due pursuant to Section 2.05(e), then Section 2.12(c) and Section 2.12(d)
shall apply.  Interest accrued pursuant to this subsection shall be for the
account of the applicable Issuing Bank, except that a pro rata share of interest
accrued on and after the day that any Lender pursuant to Section 2.05(e) shall
be for the account of such Lender.


(i)           Issuing Banks.  Any Issuing Bank may be replaced at any time by
written agreement among the Borrower Representative, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement.  At the time any such
replacement becomes effective, the Borrowers shall pay all unpaid fees accrued
for the account of the replaced Issuing Bank pursuant to Section 2.11(b).  On
and after the effective date of any such replacement, (A) the successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (B)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require.  After an Issuing Bank is replaced,
it will remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it before such replacement, but shall not be required to issue
additional Letters of Credit.


33

--------------------------------------------------------------------------------

(j)           Cash Collateralization.  If an Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing more than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this subsection, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to 101% of the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to a Borrower described in clause (h) or (i) of Article 7.  Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrowers under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  The Administrative Agent
shall invest and reinvest funds held by it on deposit in one or more Permitted
Investments in accordance with the written instructions of the Required Lenders;
provided that, in the absence of such written instructions, all funds shall
remain uninvested on deposit in a non-interest bearing account in the commercial
department of HSBC Bank USA, N.A.  Investment instructions, which may be
standing instructions, must be received by the Administrative Agent by 11:00
a.m. New York City time on the Business Day when such funds are to be invested. 
Instructions received after 11:00 a.m. New York City time will be treated as if
received on the following Business Day.  The Administrative Agent shall have no
obligation to invest or reinvest any funds deposited with or received by the
Administrative Agent after 11:00 a.m. New York City time on such day of deposit.
Other than any interest earned on the investment of such deposits, which
investments shall be made pursuant to the preceding sentence and at the
Borrowers’ risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse any
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing more than 50% of the total LC Exposure),
be applied to satisfy other obligations of the Borrowers under this Agreement. 
If the Borrowers are required to provide an amount of cash collateral hereunder
as a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrowers within three
Business Days after all Events of Default (including such Event of Default) have
been cured or waived.


(k)          Applicability of ISP 98.  Unless otherwise agreed by the Borrower
Representative and the applicable Issuing Bank, each Borrower agrees that any
Issuing Bank may issue Letters of Credit hereunder subject to the International
Standby Practices 1998, ICC Publication No. 590 or, at such Issuing Bank’s
option, such later revision thereof in effect at the time of issuance of any
such Letter of Credit (“ISP 98”).  Any Issuing Bank’s privileges, rights and
remedies under such ISP 98 shall be in addition to, and not in limitation of,
its privileges, rights and remedies expressly provided for herein.


34

--------------------------------------------------------------------------------

(l)           Independence.  Each Borrower acknowledges that the rights and
obligations of each Issuing Bank under each Letter of Credit is independent of
the existence, performance or nonperformance of any contract or arrangement
underlying such Letter of Credit, including contracts or arrangements between
any Issuing Bank and any Borrower and between such Borrower and the beneficiary.


Section 2.06.    Funding of Borrowings.  (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time (in the case of
fundings to an account in New York City), or 12:00 noon, local time (in the case
of fundings to an account in another jurisdiction), in each case to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that (x) ABR Loans shall be made available by
2:00 p.m. New York City or local time, as the case may be, and (y) Swingline
Loans shall be made as provided in Section 2.04.  The Administrative Agent will
make such funds available to the Borrowers by promptly crediting the amounts so
received, in like funds, to an account of the applicable Borrower maintained in
New York City or London or in the financial center of the country of the
currency of such Loans and designated by the Borrower Representative in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.


(b)          Unless the Administrative Agent receives notice from a Lender
before the proposed date of any Borrowing that such Lender will not make its
share of such Borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.06(a) and may, in reliance on such
assumption, make available to the Borrowers a corresponding amount in the
required currency.  In such event, if a Lender has not in fact made its share of
the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, if such Borrowing is denominated in U.S.
Dollars, the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, and if such Borrowing is denominated in an Alternative
Currency, a rate determined by the Administrative Agent to represent its cost of
overnight or short-term funds in the relevant currency (which determination
shall be conclusive absent manifest error), or (ii) in the case of the
Borrowers, the interest rate applicable to such Borrowing (provided that in the
case of a Borrowing denominated in U.S. Dollars, the interest rate applicable to
ABR Loans).  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.


35

--------------------------------------------------------------------------------

Section 2.07.    Interest Elections.  (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower Representative may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all
as provided in this Section.  The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  Notwithstanding the foregoing, the
Borrower Representative may not (i) elect to convert the currency in which any
Loans are denominated, (ii) elect an Interest Period for Eurocurrency Loans that
does not comply with Section 2.02(d), (iii) elect to convert any ABR Loans to
Eurocurrency Loans that would result in the number of Eurocurrency Borrowings
exceeding the maximum number of Eurocurrency Borrowings permitted under Section
2.02(c), or (iv) elect an Interest Period for Eurocurrency Loans unless the
aggregate outstanding principal amount of Eurocurrency Loans (including any
Eurocurrency Loans in the same currency made on the date that such Interest
Period is to begin) to which such Interest Period will apply complies with the
requirements as to minimum principal amount set forth in Section 2.02(c).  This
Section shall not apply to Swingline Loan Borrowings, which may not be converted
or continued.


(b)          To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election in the
form of an Interest Election Request signed by the Borrower Representative by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower Representative were requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election; provided that
in the case of a conversion of Eurocurrency Loans to ABR Loans, notice of such
election must be delivered not later than 11:00 a.m., New York City time, three
Business Days before the end of the current Interest Period for such
Eurocurrency Loans.  Each such Interest Election Request shall be irrevocable.


(c)          Each Interest Election Request shall specify the following
information in compliance with Section 2.02 and Section 2.07(e):


(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);


(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)         whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and


(iv)         if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period”.


If an Interest Election Request requests a Eurocurrency Borrowing but does not
specify an Interest Period, then the Borrower Representative shall be deemed to
have selected an Interest Period of one month’s duration.


36

--------------------------------------------------------------------------------

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)          If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing before the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Eurocurrency Loan having an Interest Period of one month. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower Representative, then, so long as an
Event of Default is continuing, no outstanding ABR Borrowing may be converted to
a Eurocurrency Borrowing.


Section 2.08     Termination and Reduction of Commitments.  (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.


(b)          The Borrowers may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrowers shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the sum of the Credit Exposures would exceed the
total Commitments.


(c)          The Borrower Representative shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) of
this Section at least three Business Days before the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination or reduction of the Commitments may state that such
termination or reduction is conditioned upon the effectiveness of a refinancing
or other events, in which case such notice may be revoked (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent and will be made ratably among the Lenders in accordance with
their respective Commitments.


Section 2.09.    Repayment of Loans; Evidence of Debt.  (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Global Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Global Borrowing is made, the Borrowers shall
repay all Swingline Loans then outstanding.


(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


37

--------------------------------------------------------------------------------

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the currency, Class and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.


(d)          The entries made in the accounts maintained pursuant to Section
2.09(b) or 2.09(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that any failure by any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not
affect the obligation of any Borrower to repay the Loans in accordance with the
terms of this Agreement.


(e)          Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note.  In such event, each Borrower shall prepare,
execute and deliver promptly to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) substantially in the form of Exhibit H.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).


Section 2.10.    Prepayment of Loans; Collateralization of LC Exposure.  (a)
Each Borrower shall have the right at any time to prepay any Borrowing in whole
or in part, subject to the provisions of this Section.


(b)          If the Administrative Agent notifies the Borrower Representative at
any time that the aggregate Outstanding Amount of all Credit Exposure at such
time exceeds an amount equal to 105% of the Commitments then in effect, then,
within seven Business Days after receipt of such notice, the Borrowers shall
prepay Loans or cash collateralize LC Exposure in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Commitments then in effect.  The Administrative Agent may, at
any time and from time to time after the initial deposit of such cash
collateral, request that additional cash collateral be provided in order to
protect against the results of further exchange rate fluctuations.


(c)          The Borrower Representative shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing denominated in U.S. Dollars, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of a Eurocurrency Borrowing denominated in an
Alternative Currency, not later than 11:00 a.m., New York City time, three
Business Days before the date of payment, (iii) in the case of prepayment of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment, or (iv) in the case of prepayment of a Swingline Loan, not later
than 11:00 a.m., New York City time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that such notice may state that the prepayment is conditioned upon the
effectiveness of a refinancing or other events, in which case such notice may be
revoked (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Promptly following receipt
of any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.


38

--------------------------------------------------------------------------------

Section 2.11.    Fees.  (a) The Borrowers agree to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Restatement Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Credit Exposure.  Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof; provided that any facility fees accruing after the date on which
the Commitments terminate shall be payable on demand.  All facility fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).


(b)          The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Loans on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (2) to each Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Restatement Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Restatement Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to each Issuing Bank pursuant to this subsection shall be payable within
30 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


39

--------------------------------------------------------------------------------

(c)          The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon in
writing by the Borrower Representative and the Administrative Agent.


(d)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds in U.S. Dollars, to the Administrative Agent (or to
the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of facility fees and participation fees, to the
Lenders.  Fees paid shall not be refundable under any circumstances.


Section 2.12.    Interest.  (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.


(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrowers hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding subsections
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans.


(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to Section 2.12(c) shall be payable
on demand, (ii) upon any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) upon any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing shall be computed in accordance with
such market practice, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  The
applicable Alternate Base Rate or Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.


Section 2.13.    Alternate Rate of Interest.


(a)          If before the commencement of any Interest Period for a
Eurocurrency Borrowing:


(i)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate (including because the LIBO Screen
Rate is not available or published on a current basis), for the applicable
currency and such Interest Period;


40

--------------------------------------------------------------------------------

(ii)         the Administrative Agent is advised by the Required Lenders that
the Eurocurrency Rate for the applicable currency and for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining such Loans for the applicable currency and such Interest Period; or


(iii)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that deposits in the principal amounts of the
Loans comprising such Borrowing and in the currency in which such Loans are to
be denominated are not generally available in the relevant market;


then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, telecopy or electronic mail as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any request by a Borrower for a Eurocurrency
Borrowing of the affected currency or a conversion to or continuation of a
Eurocurrency Borrowing in the affected currency, pursuant to Section 2.03 or
2.07, shall be deemed rescinded, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing denominated in U.S. Dollars, such Borrowing shall be made
as an ABR Borrowing.


(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) or (a)(iii) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) or (a)(iii) have not arisen but either (w) the supervisor for
the administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Eurocurrency Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate); provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.  Notwithstanding anything
to the contrary in Section 10.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.13(b), only to the extent the LIBO Screen
Rate for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any request by a Borrower for a
Eurocurrency Borrowing of the affected currency pursuant to Section 2.03 shall
be deemed rescinded, (y) any conversion to or continuation of a Eurocurrency
Borrowing in the affected currency pursuant to Section 2.07 shall be deemed
rescinded and such affected Eurocurrency Borrowing shall be (1) in the case of
Loans denominated in U.S. Dollars, continued as an ABR Borrowing, (2) in the
case of Loans denominated in Canadian Dollars, converted to Loans bearing
interest at the Canadian Prime Rate and (3) in the case of Loans denominated in
an Alternative Currency, converted to Loans bearing interest at a rate for short
term borrowings of such Alternative Currency determined in a customary manner in
good faith by the Administrative Agent in consultation with the Borrower
Representative and (z) if any Borrowing Request requests a Eurocurrency
Borrowing denominated in U.S. Dollars, such Borrowing shall be made as an ABR
Borrowing.


41

--------------------------------------------------------------------------------

Section 2.14.    Increased Costs.  (a) If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any reserve requirement contemplated by
Section 2.14(e)) or Issuing Bank;


(ii)          subject any Lender Party to any Taxes (other than (A) Indemnified
Taxes, (B) Excluded Taxes and (C) Other Taxes) with respect to Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein
(including on its deposits, reserves, other liabilities or capital attributable
thereto); or


(iii)         impose on any Lender or such Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or such Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate it for
such additional costs incurred or reduction suffered, but only to the extent
such Lender or such Issuing Bank is imposing such charges on borrowers
(similarly situated to the Borrowers hereunder) under comparable syndicated
credit facilities.


42

--------------------------------------------------------------------------------

(b)          If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered, but only to the extent such Lender or such Issuing Bank is imposing
such charges on borrowers (similarly situated to the Borrowers hereunder) under
comparable syndicated credit facilities.


(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in Section 2.14(a) or
2.14(b) shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 30 days after receipt thereof.


(d)          Failure or delay by any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or such Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days before the date that such Lender or any Issuing Bank, as the case
may be, notifies the Borrower Representative of the Change in Law giving rise to
such increased cost or reduction and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased cost or reduction is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


(e)          The Borrowers shall pay to each Lender,(i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Loan equal to the actual costs of such reserves allocated
to such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower Representative shall have received at least 10 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable 30 days from receipt of such notice.


43

--------------------------------------------------------------------------------

(f)          Except in the case of Section 2.14(a)(ii), this Section 2.14 shall
not apply to matters covered by Section 2.16 relating to Taxes, including any
Excluded Taxes.


Section 2.15.    Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(c) and is revoked in accordance therewith) or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower Representative pursuant to
Section 2.18, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense directly attributable to such event.  Such
loss, cost and expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurocurrency Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
relevant market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrowers and shall be conclusive absent manifest error. 
The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.


Section 2.16.    Taxes.  (a) Any and all payments by or on account of any
obligation of any Loan Party under the Loan Documents shall be made free and
clear of and without deduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if a Loan Party shall be required to deduct or withhold any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable by
such Loan Party shall be increased as necessary so that after making all
required deductions and withholdings (including, for the avoidance of doubt,
deductions and withholdings applicable to additional sums payable under this
Section) each Lender Party receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) such Loan Party
shall make such deductions and withholdings and (iii) such Loan Party shall pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.


(b)          Without limiting the provisions of subsection (a) above, the Loan
Parties shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.


(c)          Without limiting the provisions of subsection (a) above, each Loan
Party shall, jointly and severally, indemnify each Lender Party, within 30 days
after written demand therefor, for the full amount of any Indemnified Taxes
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under the Loan Documents or Other Taxes (together
with any penalties, interest and reasonable expenses) payable or paid by such
Lender Party or required to be withheld or deducted from a payment to such
Lender Party, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to such Loan Party by a Lender Party on its own behalf, or by the
Administrative Agent on behalf of a Lender Party, shall be conclusive absent
manifest error.


44

--------------------------------------------------------------------------------

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)          (i) Any Lender that is entitled to an exemption from or reduction
of withholding tax (including FATCA) under the law of a Relevant Jurisdiction,
or any treaty to which such jurisdiction is a party, or under any law or treaty
of any other jurisdiction in which payments may be made by a Borrower pursuant
to this Agreement, with respect to payments under this Agreement, shall deliver
to the Borrower Representative (with a copy to the Administrative Agent), at the
time or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower
Representative as will permit such payments to be made without withholding or at
a reduced rate.  Each Lender shall promptly notify the Administrative Agent of
any change in circumstances which would modify or render invalid any such 
claimed exemption or reduction.  Notwithstanding anything to the contrary
herein, the completion, execution and submission of such documentation (other
than such documentation set forth in clauses (ii) and (iii) of this Section
2.16(e)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(ii)         If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrower Representative or the Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for the purposes of this
Section 2.16(e), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


(iii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,


45

--------------------------------------------------------------------------------

(A)         any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;


(B)         any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Non-U.S. Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:


(1)         in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;


(2)         executed originals of IRS Form W-8ECI;


(3)         in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower Representative within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E; or


(4)         to the extent a Non-U.S. Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-4 on behalf of each such direct and indirect partner.


46

--------------------------------------------------------------------------------

(f)           If a Lender Party determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section that in the good faith judgment of
such Lender Party is allocable to such indemnity or additional amounts and is
not subject to return, reassessment or other repayment, it shall pay to such
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of
such Lender Party’s out-of-pocket expenses and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Loan Party, upon the request of such Lender Party,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Lender Party in the event such Lender Party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will a Lender Party be required to pay any
amount to a Loan Party pursuant to this paragraph (f) the payment of which would
place the Lender Party in a less favorable net after-tax position than the
Lender Party would have been in if the Tax giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This Section
shall not be construed to require any Lender Party to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to any Loan Party or any other Person.


(g)          Each Lender shall severally indemnify the Administrative Agent for
any Taxes, including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section (but only to the extent that
the Loan Parties have not already indemnified the Administrative Agent for such
Taxes and without limiting the obligation, if any, of the Loan Parties to do
so), in each case attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Document, whether or not such
Taxes were correctly or legally imposed or asserted, and any reasonable expenses
arising therefrom or with respect thereto.  This indemnification shall be made
within 15 days from the date the Administrative Agent makes demand therefor.


(h)          For purposes of this Section 2.16, the term “applicable law”
includes FATCA.


Section 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set‑offs. 
(a) Each Borrower shall make each payment required to be made by it under the
Loan Documents (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) before the time expressly required under the relevant Loan Document
for such payment (or, if no such time is expressly required, before 12:00 noon,
local time at the place of payment), on the date when due, in immediately
available funds, without set off or counterclaim.  Any amount received after
such time on any day may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to such account
of the Administrative Agent as the Administrative Agent shall specify by notice
to the Borrower Representative, except payments to be made directly to any
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein.  The Administrative
Agent shall distribute any such payment received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment under any Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, if such payment accrues interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder of principal
and interest in respect of any Loan (or of any breakage indemnity or payment
under Section 2.15 in respect of any Loan) shall be made in the currency of such
Loan; all other payments under each Loan Document shall be made in U.S. Dollars.


47

--------------------------------------------------------------------------------

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay ratably any unpaid fees, costs and expenses of the
Administrative Agent, (ii) second, to pay interest and fees then due hereunder,
ratably among the other Lender Parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (iii) third, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.


(c)          If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Global Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Global Loans or participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other applicable Lender, then the Lender receiving
such greater proportion shall purchase (for cash at face value) participations
in the Global Loans, LC Disbursements or Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Global Loans and participations in LC
Disbursements and Swingline Loans; provided that (x) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (y) the
provisions of this subsection shall not be construed to apply to any payment
made by any Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to any Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
subsection shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

48

--------------------------------------------------------------------------------

(d)          Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of one or more Lender Parties hereunder
that such payment will not be made, the Administrative Agent may assume that
such payment has been made on such date in accordance herewith and may, in
reliance upon such assumption, distribute to each relevant Lender Party the
amount due.  In such event, if such payment has not in fact been made, then each
of Lender Party severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender Party with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at, if such payment
is denominated in U.S. Dollars, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and, if such payment is denominated in
an Alternative Currency, a rate determined by the Administrative Agent to
represent its cost of overnight or short-term funds in the relevant currency
(which determination shall be conclusive absent manifest error).


(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04(c), 2.05(d), 2.05(e), 2.06(b), 2.17(d) or 10.03(b),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.


Section 2.18.    Mitigation Obligations; Replacement of Lenders.  (a) If any
Lender requests compensation under Section 2.14, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrowers agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)          If any Lender requests compensation under Section 2.14, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, or if a Lender does not consent to
a proposed amendment, waiver, consent or release with respect to any Loan
Document that requires the consent of each Lender and has been approved by the
Required Lenders, then the Borrower Representative may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) to the extent required under Section 10.04, the
Borrower Representative shall have received the prior written consent of the
Administrative Agent and the Issuing Banks, which consent shall not unreasonably
be withheld, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower Representative to
require such assignment cease to apply.  At any time prior to the effectiveness
of such assignment, the Borrower Representative, in its sole discretion, may
revoke the notice requiring such assignment. Each party hereto agrees that
(i) an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment executed by the Borrower Representative, the Administrative
Agent and the assignee and (ii) the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to and be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender; provided that
any such documents shall be without recourse to or warranty by the parties
thereto.


49

--------------------------------------------------------------------------------

Section 2.19.    [Reserved].


Section 2.20.    Defaulting Lenders.  If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:


(a)          fees shall cease to accrue on the unused portion of the Commitment
of such Defaulting Lender pursuant to Section 2.11(a);


(b)          the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification permitted to be effected by the Required Lenders pursuant to
Section 10.02);


(c)          if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:


(i)           so long as no Event of Default has occurred and is continuing, the
Swingline Exposure and LC Exposure of such Defaulting Lender shall be
automatically reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments;


(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within three Business Days
following notice by the Administrative Agent (a) first prepay such Swingline
Exposure and (b) either (x) procure the reduction or termination of the
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) or (y) if requested in writing by the applicable
Issuing Bank, cash collateralize for the benefit of such Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;


50

--------------------------------------------------------------------------------

(iii)         if the Borrowers cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;


(iv)         to the extent that the LC Exposures of the non-Defaulting Lenders
are adjusted pursuant to clause (i) above, then the letter of credit fees
payable to the Lenders pursuant to Section 2.11(b) shall to the same extent be
adjusted in accordance with such non-Defaulting Lenders’ Applicable Percentages;
and


(v)          if all or any portion of such Defaulting Lender’s LC Exposure is
not reallocated, reduced, terminated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of any
Issuing Bank or any other Lender hereunder, all letter of credit fees payable
under Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to such Issuing Bank until and to the extent that such LC Exposure is
reallocated, reduced, terminated and/or cash collateralized; and


(d)          so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure after giving effect thereto will be 100% covered by the Commitments
of the non-Defaulting Lenders and/or prepaid, reduced, terminated and/or cash
collateralized to the extent requested by the applicable Issuing Bank in
accordance with Section 2.20(c), and participating interests in any newly made
Swingline Loan or newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
such Defaulting Lender shall not participate therein).


If (i) with respect to any Lender, a Bankruptcy Event or a Bail-In Action with
respect to any Person as to which such Lender is, directly or indirectly, a
subsidiary, shall occur following the date hereof and for so long as such event
shall continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its funding obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, extend, renew or increase any Letter of Credit,
unless the Swingline Lender or such Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrowers or such Lender, reasonably
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.


In the event that the Administrative Agent, the Borrower Representative, the
Swingline Lender and the applicable Issuing Bank each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders other than the Swingline Loans as the Administrative Agent shall
determine is necessary in order for such Lender to hold such Loans in accordance
with its Applicable Percentage; provided that there shall be no retroactive
effect on fees adjusted or reallocated pursuant to Section 2.20(a) and Section
2.20(c)(iii), (iv) and (v).


51

--------------------------------------------------------------------------------

Section 2.21.    Incremental Facilities.


(a)          The Borrower Representative may by written notice to the
Administrative Agent elect to request the establishment of one or more increases
in Commitments (the “Incremental Commitments”), by an aggregate amount that is
an integral multiple of $5,000,000 and not less than $10,000,000 individually
(or such lesser amount as may be approved by the Administrative Agent); provided
that at no time shall the aggregate amount of Commitments, after giving effect
to such Incremental Commitments effected pursuant to this Section, exceed
$1,500,000,000.  Each such notice shall specify the date (each, an “Incremental
Effective Date”) on which the Borrower Representative proposes that the
Incremental Commitments shall be effective.  The Borrowers may approach any
Lender or any other Person (other than a natural person) to provide all or a
portion of the Incremental Commitments; provided that any Lender may elect or
decline, in its sole discretion, to provide such Incremental Commitment.  Each
Incremental Commitment shall become effective as of the applicable Incremental
Effective Date; provided that (i) the conditions set forth in Section 4.02 shall
be satisfied (with all references in such Section to a Borrowing being deemed to
be references to such Incremental Commitments) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
an Authorized Officer, (ii) the Incremental Commitments shall be effected
pursuant to one or more Lender Joinder Agreements executed and delivered by the
Borrower Representative and the Administrative Agent, (iii) the Administrative
Agent, the Swingline Lender and the Issuing Bank shall have consented (not to be
unreasonably withheld or delayed) to any New Lender (as defined below) to the
extent such consent, if any, would be required under Section 10.04 for an
assignment of Loans or Commitments to such Person and (iv) the Borrowers shall
make any payments required pursuant to Section 2.15 in connection with the
Incremental Commitments, as applicable.


(b)          On any Incremental Effective Date, subject to the satisfaction of
the foregoing terms and conditions, (i) each of the Lenders with existing
Commitments shall assign to each Lender with an Incremental Commitment (each, a
“New Lender”) and each of the New Lenders shall purchase from each of the
Lenders with existing Commitments, at the principal amount thereof, such
interests in the Loans outstanding on such Incremental Effective Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, the Loans will be held by existing Lenders and New Lenders ratably in
accordance with their Commitments after giving effect to the addition of such
Incremental Commitments to the Commitments, (ii) each Incremental Commitment
shall be deemed for all purposes a Commitment and, each Loan made under an
Incremental Commitment (a “New Loan”) shall be deemed, for all purposes, Loans
and (iii) each New Lender shall become a Lender with respect to the Incremental
Commitment and all matters relating thereto.


(c)          Incremental Commitments and New Loans shall be identical to the
Commitments and the Loans.


52

--------------------------------------------------------------------------------

(d)          Each Lender Joinder Agreement may, without the consent of any other
Lenders, effect technical and corresponding amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.21.


Section 2.22.    Extended Commitments and Extended Loans.


(a)          (i)          The Borrower Representative may at any time and from
time to time request that all or a portion of the Commitments, and/or any
Extended Commitments, each existing at the time of such request (each, an
“Existing Commitment” and any related revolving credit loans thereunder,
“Existing Loans”) be converted to extend the termination date thereof and the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of Loans related to such Existing Commitments
(any such Existing Commitments which have been so extended, “Extended
Commitments” and any related Loans, “Extended Loans”) and to provide for other
terms consistent with this Section 2.22(a).  In order to establish any Extended
Commitments, the Borrower Representative shall provide a notice (an “Extension
Request”) to the Administrative Agent (who shall provide a copy of such notice
to each of the Lenders) setting forth the proposed terms of the Extended
Commitments to be established, which shall not be materially more restrictive to
the Loan Parties (as determined in good faith by the Borrower Representative),
when taken as a whole, than the terms of the applicable Existing Commitments
(the “Specified Existing Commitment”) unless (x) the Lenders providing Existing
Loans receive the benefit of such more restrictive terms or (y) any such
provisions apply after the Maturity Date, in each case, to the extent provided
in the applicable Extension Amendment; provided, however, that (x) (A) the
interest margins with respect to the Extended Commitments may be higher or lower
than the interest margins for the Specified Existing Commitments and/or (B)
additional fees and premiums may be payable to the Lenders providing such
Extended Commitments in addition to or in lieu of any increased margins
contemplated by the preceding clause (A) and (y) the facility fee with respect
to the Extended Commitments may be higher or lower than the facility fee for the
Specified Existing Commitment; provided that, notwithstanding anything to the
contrary in this Section 2.22(a) or otherwise, (1) the borrowing and repayment
of Extended Loans shall be made on a pro rata basis with all other Existing
Loans so long as the Existing Commitments are outstanding and (2) assignments
and participations of Extended Commitments and Extended Loans shall be governed
by the same assignment and participation provisions applicable to Existing
Commitments and Existing Loans as set forth in Section 10.04.  Any Extension
Request by the Borrower Representative shall be made to all Lenders holding the
applicable Existing Commitments and Existing Loans, but no Lender shall have any
obligation to agree to have any of its Loans or Commitments converted into
Extended Loans or Extended Commitments pursuant to such Extension Request.  Any
Extended Commitments of any Extension Series shall constitute a separate series
of revolving credit commitments from the Specified Existing Commitments and from
any other Existing Commitments (together with any other Extended Commitments so
established on such date).


(ii)          Any Lender (an “Extending Lender”) wishing to have all or a
portion of its Existing Commitments subject to such Extension Request converted
into Extended Commitments shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Existing Commitments that it has elected to convert into Extended
Commitments.  Such Extended Commitment shall be treated identically to all other
Commitments for purposes of the obligations of a Lender in respect of Swingline
Loans under Section 2.04 and Letters of Credit under Section 2.05, except that
the applicable Extension Amendment may provide that the maturity dates for
Swingline Loans and Letters of Credit, as applicable, may be extended and the
related obligations to make Swingline Loans and issue Letters of Credit may be
continued so long as the Swingline Lender and/or the applicable Issuing Bank, as
applicable, have consented to such extensions in their sole discretion (it being
understood that no consent of any other Lender shall be required in connection
with any such extension).


53

--------------------------------------------------------------------------------

(iii)        Extended Commitments, as applicable, shall be established pursuant
to an amendment (an “Extension Amendment”) to this Agreement executed by the
Borrower Representative, the Administrative Agent and the Extending Lenders (and
not any other Lenders).  No Extension Amendment shall provide for any tranche of
Extended Commitments in an aggregate principal amount that is less than
$10,000,000.


(iv)         Notwithstanding anything to the contrary contained in this
Agreement, (A) on any date on which any Existing Commitment or Existing Loan is
converted to extend the related scheduled maturity date(s) in accordance with
clause (i) above (an “Extension Date”), in the case of the Specified Existing
Commitments of each Extending Lender, the aggregate principal amount of such
Specified Existing Commitments shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Commitments so converted by such Lender
on such date, and such Extended Commitments shall be established as a separate
series of revolving credit commitments from any Existing Commitments and (B) if,
on any Extension Date, any Loans of any Extending Lender are outstanding under
the applicable Specified Existing Commitments, such Loans (and any related
participations) shall be deemed to be allocated as Extended Loans (and related
participations) and Existing Loans (and related participations) in the same
proportion as such Extending Lender’s Specified Existing Commitments to Extended
Commitments.  Each Extended Commitment shall become effective as of the
applicable Extension Date; provided that the conditions set forth in Section
4.02 shall be satisfied (with all references in such Section to a Borrowing
being deemed to be references to such Extension Request) and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by an Authorized Officer,


(b)          The Administrative Agent and the Lenders (other than the Swingline
Lender and the Issuing Bank to the extent such consent is expressly required by
this Section 2.22) hereby consent to the consummation of the transactions
contemplated by this Section 2.22 (including, for the avoidance of doubt,
payment of any interest, fees, or premium in respect of any Extended Commitments
set forth in the relevant Extension Amendment) and hereby waive the requirements
of any provision of this Agreement (including, without limitation, any pro rata
payment or amendment section) or any other Loan Document that may otherwise
prohibit or restrict any such extension or any other transaction contemplated by
this Section 2.22.


54

--------------------------------------------------------------------------------

ARTICLE 3
Representations and Warranties


In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, each Loan
Party makes the following representations and warranties to the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans and the issuance of the Letters of Credit:


Section 3.01.    Organization; Powers.  Each Loan Party (a) is duly organized,
validly existing and in good standing (if applicable) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and (b) except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (if applicable) in, every jurisdiction where such qualification is
required.


Section 3.02.    Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within its organizational powers and have been duly
authorized by all necessary organizational action.  This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, as the case may be, in each case enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


Section 3.03.    Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect or (ii) where the failure to
obtain or make them would not reasonably be expected to have a Material Adverse
Effect, (b) will not violate (i) the Constituent Documents of any Borrower Group
Company or (ii) except where such violation would not reasonably be expected to
have a Material Adverse Effect, any law or regulation applicable to any Borrower
Group Company or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon any Borrower Group Company or its assets, or give rise to a right
thereunder to require any Borrower Group Company to make any payment except
where the failure to do so, in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, and (d) will not result in the creation
or imposition of any Lien on any asset of any Borrower Group Company, except
where the failure to do so, in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.


Section 3.04.    Financial Condition; No Material Adverse Change.  (a) The
Borrower Representative has heretofore furnished to the Administrative Agent
statements of financial condition, results of operations, changes in equity and
cash flows of the Public Company as of and for the (i) fiscal years ended
December 31, 2015, December 31, 2016 and December 31, 2017 and (ii) fiscal
quarter ended September 30, 2018.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Public Company, as of such dates and for such periods on a
consolidated basis and in accordance with GAAP, except to the extent provided in
the notes to said financial statements and in the case of the statements
referred to in clause (ii) above, subject to year-end adjustments and the
absence of footnotes.


(b)          Except as disclosed in the financial statements referred to above
or the notes thereto and except for the Disclosed Matters, after giving effect
to the Transactions, none of the Loan Parties has, as of the Restatement Date,
any liabilities and obligations, that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.


55

--------------------------------------------------------------------------------

(c)          As of the Restatement Date, there has been no material adverse
change in the business, results of operations or financial condition of the Loan
Parties, taken as a whole, since December 31, 2017.


Section 3.05.    Litigation and Environmental Matters.  (a) As of the
Restatement Date, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened in writing against or affecting any Borrower Group
Company (i) as to which there is a reasonable possibility of adverse
determinations that, in the aggregate, would reasonably be expected to result in
a Material Adverse Effect (other than the Disclosed Matters) or (ii) that
involve any of the Loan Documents or the Transactions.


(b)          Except for any matters that, in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect, no Borrower Group Company
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) is subject to any Environmental Liability, (iii) has
received written notice of any claim with respect to any Environmental Liability
or (iv) knows of any basis for any Environmental Liability.


Section 3.06.    Compliance with Laws.  Each Borrower Group Company is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so, in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.


Section 3.07.    Investment Company Status; Regulatory Restrictions on
Borrowing.  No Loan Party is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended (the “Investment
Company Act”).


Section 3.08.    Taxes.  Each Borrower Group Company has timely filed or caused
to be filed all Tax returns required to have been filed by it and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the relevant Borrower Group Company has set aside on its books adequate reserves
in accordance with GAAP or (b) to the extent that failures to do so, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  There is no proposed tax assessment against any Borrower Group Company
that, if made, could reasonably be expected to have a Material Adverse Effect.


Section 3.09.    ERISA.  (a) No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  Each Borrower Group Company and its ERISA
Affiliates are in compliance with those provisions of ERISA and the regulations
and published interpretations thereunder which are applicable to it, except
where noncompliance could not reasonably be expected to result in a Material
Adverse Effect.


(b)          Each International Plan has been maintained in compliance with its
terms and with the requirements prescribed by applicable law (including any
special provisions relating to qualified plans where such International Plan was
intended to so qualify) and has been maintained in good standing with the
applicable regulatory authorities, except where noncompliance would not result
in a Material Adverse Effect.  No unfunded liabilities, determined on the basis
of actuarial assumptions which are reasonable in the aggregate, exist under all
of the International Plans in the aggregate that could reasonably be expected to
result in a Material Adverse Effect.


56

--------------------------------------------------------------------------------

(c)          Except as would not reasonably be expected to result in a Material
Adverse Effect, no Plan or International Plan is a Multiemployer Plan and no
Plan or International Plan is a multiple employer welfare arrangement as defined
in Section 3(40) of ERISA which is subject to ERISA.


Section 3.10.    Disclosure.


(a)          None of the written information and written data furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished), when taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein (taken
as a whole), in the light of the circumstances under which they were made, not
materially misleading at such time, it being understood and agreed that for
purposes of this Section 3.10, such factual information and data shall not
include pro forma information, projections, estimates (including financial
estimates, forecasts, and other forward-looking information) or other
forward-looking information and information of a general economic or general
industry nature; provided that, with respect to any pro forma information or any
projected financial information (including financial estimates, forecasts and
other forward-looking information), each Loan Party represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results and such differences may be material.


(b)          As of the Restatement Date, the information included in each
Beneficial Ownership Certification, if applicable, provided on or prior to the
Restatement Date to any Lender in connection with this Agreement is true and
correct in all material respects.


Section 3.11.    Compliance with Sanctions and Anti-Corruption Laws.  No
Borrower, Guarantor or any of their respective Subsidiaries, or, to the
knowledge of any Borrower, any of their respective directors, officers,
employees or any of their respective agents that will receive any economic
benefit from the credit facility established hereby, is a Person that is, or is
50% or more owned or controlled by Persons that are, the subject of Sanctions,
including by being identified on a Sanctions List, or is located, organized or
resident in a Sanctioned Country.  The Borrowers, the Guarantors and their
respective Subsidiaries are in compliance in all material respects with all
applicable Sanctions and with the Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), and all other applicable anti-corruption laws, and have
instituted and maintain policies and procedures reasonably designed to ensure
compliance with applicable Sanctions and anti-corruption laws.


57

--------------------------------------------------------------------------------

ARTICLE 4
Conditions


Section 4.01.    Effectiveness.  This Agreement shall become effective on the
date that each of the following conditions shall have been satisfied (or waived
in accordance with Section 10.02):


(a)          The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.


(b)          The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders party to this Agreement
as of the Restatement Date and dated the Restatement Date) of each of Simpson
Thacher & Bartlett LLP, counsel to the Loan Parties, Maples and Calder, special
Cayman Islands counsel to KKR Fund Holdings L.P. and KKR International Holdings
L.P., Willkie Farr & Gallagher LLP, special Investment Company Act counsel to
the Loan Parties, and David J. Sorkin, general counsel of the Public Company, in
form and substance reasonably satisfactory to the Administrative Agent and
covering such matters relating to the Loan Parties, the Loan Documents and the
Transactions as the Administrative Agent shall reasonably request.  The Borrower
Representative hereby requests such counsel to deliver such opinions.


(c)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to such Loan Party, the
Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent, or, in each case, confirmation that
such documentation or authorization has not been modified, waived or rescinded
since it was delivered in connection with the Existing Credit Agreement and
remains in full force and effect on the Restatement Date.


(d)          The Administrative Agent shall have received or shall concurrently
receive reasonably satisfactory evidence that the outstanding interest under the
Existing Credit Agreement as of the Restatement Date shall have been paid in
full.


(e)          The Administrative Agent shall have received a certificate, dated
the Restatement Date and signed by an Authorized Officer of the Borrower
Representative, confirming compliance with the conditions set forth in clauses
(a) and (b) of Section 4.02.


(f)          The Administrative Agent shall have received payment in full of (i)
fees due on the Restatement Date pursuant to the Fee Letter, and (ii) to the
extent invoiced in reasonable detail at least three Business Days prior to the
Restatement Date, reimbursement or payment of all out of pocket expenses
required to be reimbursed or paid by any Loan Party hereunder.


(g)          The Lenders shall have received, to the extent requested by the
Lenders at least 10 days prior to the Restatement Date, on or before the date
which is five Business Days prior to the Restatement Date, all documentation and
other information with respect to the Loan Parties required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations including the USA PATRIOT Act.


58

--------------------------------------------------------------------------------

(h)          To the extent the any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least 10 days prior to
the Restatement Date, any Lender that has requested, in a written notice to the
Borrower Representative, a Beneficial Ownership Certification in relation to any
Borrower shall have received such Beneficial Ownership Certification.


The Administrative Agent shall notify the Borrower Representative and the
Lenders of the Restatement Date, and such notice shall be conclusive and
binding.  On the Restatement Date, the Existing Credit Agreement will be
automatically amended and restated in its entirety to read as set forth herein. 
On and after the Restatement Date the rights and obligations of the parties
hereto shall be governed by this Agreement; provided that the rights and
obligations of the parties hereto with respect to the period prior to the
Restatement Date shall continue to be governed by the provisions of the Existing
Credit Agreement. Credit Exposures outstanding under the Existing Credit
Agreement on the Restatement Date shall be adjusted as set forth in Schedule
2.01 hereto.


Section 4.02.    Each Credit Event.  The obligation of each Lender to make any
Loan, and of each Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:


(a)          The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date); provided that, any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.


(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.


(c)          In the case of a Borrowing to be denominated in an Alternative
Currency, there shall not have occurred any significant change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent and the Required Lenders would make it impracticable for such Borrowing to
be denominated in the relevant Alternative Currency.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers, on the date thereof as to the matters specified in clauses (a) and
(b) of this Section.


59

--------------------------------------------------------------------------------

ARTICLE 5
Affirmative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and any other amounts payable under the Loan
Documents (other than Contingent Obligations) have been paid in full and all
Letters of Credit have expired or been cancelled and all LC Disbursements have
been reimbursed, each of the Loan Parties covenants and agrees with the Lenders
that:


Section 5.01.    Financial Statements; Other Information.  The Borrower
Representative will furnish to the Administrative Agent:


(a)          as soon as available and in any event on or before the date that is
five days after the date on which consolidated financial statements of the
Public Company are required to be filed with the SEC (after giving effect to any
permitted extensions; and if such consolidated financial statements are not
required to be filed with the SEC, on or before the date that is 120 days after
the end of each fiscal year of the Public Company), (i) the  consolidated
statements of financial condition, operations, changes in equity and cash flows
as of the end of and for such year, in each case for the Public Company and (ii)
management’s segment financial information as set forth in the consolidated
financial statements and notes thereto of the Public Company, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and, in each case,
certified by independent certified public accountants of recognized national
standing whose opinion shall not be qualified as to the scope of audit or as to
the status of the Public Company or any of the Material Subsidiaries (or group
of Subsidiaries that together would constitute a Material Subsidiary) as a going
concern (other than any exception, explanatory paragraph or qualification, that
is expressly solely with respect to, or expressly resulting solely from, (i) an
upcoming maturity date under any Indebtedness occurring within one year from the
time such opinion is delivered or (ii) any potential inability to satisfy a
financial maintenance covenant on a future date or in a future period);


(b)          as soon as available and in any event on or before the date that is
five days after the date on which consolidated financial statements of the
Public Company are required to be filed with the SEC with respect to each of the
first three fiscal quarters (commencing with the fiscal quarter ending March 31,
2019) of each fiscal year of the Public Company (after giving effect to any
permitted extensions; and if such consolidated financial statements are not
required to be filed with the SEC, on or before the date that is 60 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Public Company), (i) the consolidated statements of financial condition,
operations, changes in equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, in each case for
the Public Company and (ii) management’s segment financial information as set
forth in the consolidated financial statements and notes thereto of the Public
Company, setting forth in each case in comparative form the figures for the
corresponding period or periods of the previous fiscal year;


60

--------------------------------------------------------------------------------

(c)          no later than the date that the financial statements or other
information is required to be delivered under clause (a) or (b) above, a duly
completed Compliance Certificate of an Authorized Officer of the Borrower
Representative (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.05 and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the financial statements referred to in Section 3.04 and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate; and


(d)          promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of any
Borrower Group Company, or compliance with the terms of any Loan Document, as
the Administrative Agent (or the Administrative Agent on behalf of the Required
Lenders) may reasonably request and (ii) such other information reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and, as
applicable, the Beneficial Ownership Regulation (including, for the avoidance of
doubt, any information that would result in a change to the list of beneficial
owners identified in a Beneficial Ownership Certification).


Documents required to be delivered pursuant to Section 5.01 (other than Section
5.01(c)) may be delivered electronically and, if so delivered, shall be deemed
to have been delivered on the earliest date on which (i) such documents are
posted on the Public Company’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) or (ii) such financial statements and/or other documents are posted on
the SEC’s EDGAR website on the Internet; provided that the Borrower
Representative shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents on any website described
in this paragraph and upon request by the Administrative Agent, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrowers
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.


Each Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”), so long as the access to such Platform (i)
is limited to the Administrative Agent, the Lenders and assignees or prospective
assignees and their respective advisors and (ii) remains subject to the
confidentiality requirements set forth in Section 10.12, and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Loan Parties or their
securities) (each, a “Public Lender”).  The Borrower Representative hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower Representative
shall be deemed to have authorized the Administrative Agent, the Issuing Banks
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”  Notwithstanding the foregoing, the Borrower
Representative shall be under no obligation to mark any Borrower Materials
“PUBLIC.”


61

--------------------------------------------------------------------------------

Section 5.02.    Notices of Material Events.  The Borrower Representative will
furnish to the Administrative Agent (which will promptly thereafter furnish to
the Lenders) prompt written notice of the following:


(a)          the occurrence of any Default or Event of Default;


(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any
Borrower Group Company or any Affiliate thereof that could reasonably be
expected to be adversely determined and, if so determined, would reasonably be
expected to result in a Material Adverse Effect; and


(c)          any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
the Authorized Officer of the Borrower Representative setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.


Section 5.03.    Existence; Conduct of Business.  Each Loan Party will, and will
cause each of its Material Subsidiaries to, take all actions necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation, dissolution, change in
jurisdiction or conversion of organizational form permitted by Section 6.02.


Section 5.04.    Payment of Taxes.  Each Loan Party will pay and discharge, and
will cause each of its Subsidiaries to pay and discharge, all tax obligations
before the same shall become delinquent or in default and before penalties
accrue thereon, except where (a) (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (ii) such Loan Party has set
aside on its books adequate reserves with respect thereto (in the good faith
judgment of the management of such Loan Party) in accordance with GAAP, and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment pending such contest would not reasonably be expected to result in
a Material Adverse Effect.


Section 5.05.    Maintenance of Properties; Insurance.  Each Loan Party will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect and (b)
maintain insurance in such amounts and against such risks as, in the good faith
judgment of the management of such Loan Party, is reasonable and prudent to be
maintained by companies of the same size and nature of business operating in the
same or similar locations and in light of the availability of insurance on a
cost-effective basis.


62

--------------------------------------------------------------------------------

Section 5.06.    Books and Records; Inspection Rights.  Each Loan Party will,
and will cause each of its Subsidiaries to, keep books of record and account
with respect to its assets and business and will permit any representatives
designated by the Administrative Agent or the Required Lenders, upon reasonable
prior notice, to visit and inspect its properties, to examine its books and
records, and to discuss its affairs, finances and condition with its officers,
all at such reasonable times and as often as reasonably requested; provided that
(x) excluding any such visits and inspections during the continuation of an
Event of Default, (i) only the Administrative Agent on behalf of the Required
Lenders may exercise the rights of the Administrative Agent and the Lenders
under this Section and (ii) the Administrative Agent may not exercise such
rights more than once in any calendar year, and (y) when an Event of Default
exists, the Administrative Agent or any representative of the Required Lenders
(or any of its respective representatives or independent contractors) may do any
of the foregoing at the expense of the applicable Borrower Group Company at any
time during normal business hours and upon reasonable advance notice. 
Notwithstanding anything to the contrary in this Section 5.06, none of the Loan
Parties will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discuss, any document, information or other
matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
agents) is prohibited by law or any agreement binding on a third party (not
created in contemplation thereof) or l) in any Loan Party’s reasonable judgment,
would compromise any attorney-client privilege, privilege afforded to attorney
work product or similar privilege, provided that such Borrower Group Company
shall make available redacted versions of requested documents or, if unable to
do so consistent with the preservation of such privilege, shall make
commercially reasonable efforts to disclose information responsive to the
requests of the Administrative Agent, any Lender or any of their respective
representatives and agents, in a manner that will protect such privilege.


Section 5.07.    Compliance with Laws.  Each Loan Party will, and will cause
each Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, Environmental Laws and
applicable Sanctions and the FCPA and all other applicable anti-corruption laws,
and the rules and regulations promulgated thereunder) applicable to it or its
property, except where failures to do so, in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.  The Borrowers, the
Guarantors and their respective Subsidiaries will maintain policies and
procedures designed to ensure compliance with applicable Sanctions and
anti-corruption laws.


Section 5.08.    Use of Proceeds and Letters of Credit.  The proceeds of the
Loans and Letters of Credit will be used for general corporate purposes
(including any transaction not prohibited by the Loan Documents); provided that
no part of the proceeds of any Loan, and no Letter of Credit, will be used,
whether directly or indirectly, for any purpose that entails a violation of
Regulation U or X of the Board.


63

--------------------------------------------------------------------------------

Section 5.09.    Further Assurances.  If any Person (i) becomes an Additional
Group Partnership after the Restatement Date, the Borrower Representative will,
within 60 days after such Person becomes an Additional Group Partnership (or
such longer period of time as reasonably agreed by the Administrative Agent)
notify the Administrative Agent (on behalf of the Lenders) thereof and, with the
approval of (x) the Administrative Agent acting at the direction of the Required
Lenders (not to be unreasonably withheld or conditioned) for any Additional
Group Partnership organized under the laws of the United States or any state
thereof, Cayman Islands or Luxembourg and (y) the Administrative Agent and each
Lender for any Additional Group Partnership organized in any foreign
jurisdiction other than Cayman Islands or Luxembourg, upon request, deliver to
the Lenders all documentation and other information with respect to such
Additional Group Partnership required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
including the USA PATRIOT Act and the Beneficial Ownership Regulation and cause
such Additional Group Partnership to become a Borrower by delivering to the
Administrative Agent a Loan Party Joinder Agreement executed by such Additional
Group Partnership and the Borrower Representative, and upon such delivery (and
the delivery in connection therewith of written opinions of counsel and
documents and certificates as the Administrative Agent may reasonably require),
such Additional Group Partnership shall for all purposes of this Agreement be a
Borrower and a party to this Agreement or (ii) is required to be a Guarantor
after the Restatement Date pursuant to clause (b) of the definition thereof, the
Borrower Representative will cause such Person to become a Guarantor pursuant to
the terms of Section 11.07.  For the avoidance of doubt, the Borrower
Representative shall not be required to comply with this Section 5.09 in case
the Administrative Agent acting at the direction of the Required Lenders or each
Lender, as the case may be, does not approve such Additional Group Partnership
to become a Borrower under this Agreement.


ARTICLE 6
Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and any other amounts payable under the Loan
Documents (other than Contingent Obligations) have been paid in full and all
Letters of Credit have expired or been cancelled and all LC Disbursements have
been reimbursed, each of the Loan Parties covenants and agrees with the Lenders
that:


Section 6.01.    Liens.  The Loan Parties shall not create, assume, incur or
guarantee any Indebtedness for money borrowed that is secured by a Lien (other
than Permitted Liens) on any voting stock or profit participating equity
interests of their respective Subsidiaries (to the extent of their ownership of
such voting stock or profit participating equity interests) or any entity that
succeeds (whether by merger, consolidation, sale of assets or otherwise) to all
or any substantial part of the business of any of such Subsidiaries, without
providing that the Obligations hereunder (together with, if the Loan Parties
shall so determine, any other Indebtedness of (including any Guarantee of
Indebtedness by) the Loan Parties ranking equally with the Obligations and
existing as of the Restatement Date or thereafter incurred) will be secured
equally and ratably with or prior to all other Indebtedness secured by such Lien
on the voting stock or profit participating equity interests of any such
entities.  This Section 6.01 shall not limit the ability of the Loan Parties to
incur Indebtedness or other obligations secured by Liens on assets other than
the voting stock or profit participating equity interests of their respective
Subsidiaries.


Section 6.02.    Fundamental Changes.  No Loan Party shall be a party to a
Substantially All Merger or participate in a Substantially All Sale, unless:


(i)           such Loan Party is the surviving Person, the Person formed by or
surviving such Substantially All Merger or to which such Substantially All Sale
has been made or resulting from a Substantially All Reorganization (the
“Successor Person”) is organized under the laws of the United States or any
state thereof, Canada, Cayman Islands, Ireland, Luxembourg or any country in the
United Kingdom (collectively, the “Permitted Jurisdictions”), and is either (x)
an existing Loan Party or (y) has expressly assumed, by a Loan Party Joinder
Agreement, all of the obligations of such Loan Party under the Loan Documents;


64

--------------------------------------------------------------------------------

(ii)          immediately after giving effect to such transaction, no Default or
Event of Default has occurred and is continuing;


(iii)        the Lenders shall have received all documentation and other
information with respect to the Successor Person required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations including the USA PATRIOT Act;


(iv)         at least 10 days prior to the effective date of the applicable Loan
Party Joinder Agreement, any Lender that has requested, in a written notice to
the Borrower Representative, a Beneficial Ownership Certification shall have
received such Beneficial Ownership Certification; and


(v)          such Loan Party shall have delivered to the Administrative Agent a
customary opinion of counsel with respect to the Successor Person and the Loan
Party Joinder Agreement and a certificate on behalf of such Loan Party signed by
one of its Authorized Officers stating that all conditions provided in this
Section 6.02 relating to such transaction have been satisfied.


Section 6.03.    Use of Proceeds; Sanctions; Anti-Corruption Laws.  (a) No
Borrower will use the proceeds of the Loans or Letters of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person which will use such proceeds, in each case for
the purpose of directly, or to its knowledge indirectly, funding activities or
business (i) of or with any Person, that at the time of such funding is (A)
identified on a Sanctions List, (B) owned, directly or indirectly, 50% or more
by one or more Persons identified on a Sanctions List, or (C) located, organized
or resident in a Sanctioned Country or (ii) in any country, that at the time of
such funding, is a Sanctioned Country, in each case of clauses (i) and (ii), in
violation of applicable Sanctions or if such use of proceeds would be in
violation of applicable Sanctions if conducted by a U.S. Person.


(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for the purpose of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA or any other applicable anti-corruption law.


Section 6.04.    Fiscal Year.  The Public Company shall not change its fiscal
year-end from December 31.


Section 6.05.    Financial Covenants.


(a)          Fee Paying Assets Under Management, calculated on the last day of
any fiscal quarter, commencing December 31, 2018, shall not be less than
$55,000,000,000; and


(b)          The Leverage Ratio, calculated on the last day of any fiscal
quarter, commencing December 31, 2018, shall not be greater than 4.0 to 1.0.


65

--------------------------------------------------------------------------------

ARTICLE 7
Events of Default


If any of the following events (“Events of Default”) shall occur:


(a)          the Borrowers shall fail to pay any principal of any Loan when the
same shall become due and payable;


(b)          the Borrowers shall fail to pay any interest on any Loan or any
fee, any reimbursement obligation in respect of any LC Disbursement or any other
amount (other than an amount referred to in (a) of this Article) payable under
any Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five days;


(c)          any representation, warranty, or certification made or deemed made
by or on behalf of any Loan Party in any Loan Document or any certificate
furnished pursuant to any Loan Document, shall prove to have been incorrect in
any material respect when made or deemed made;


(d)          the Borrowers shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to the
existence of any Loan Party), 5.08 or in Article 6;


(e)          any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after written notice thereof from
the Administrative Agent or the Required Lenders to the Borrower Representative;


(f)          any Borrower Group Company shall fail to make any payment in
respect of any Material Indebtedness (whether of principal or interest or, in
the case of Swap Contracts, payment required as a result of termination events
of such Swap Contracts and that is not otherwise being contested in good faith),
when the same shall become due and payable (after giving effect to all
applicable grace period and delivery of all required notices, if any, provided
in the instrument or agreement under which such Material Indebtedness was
created), whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;


(g)          any event or condition occurs (other than, with respect to
Indebtedness in respect of Swap Contracts, termination events (such as
illegality, force majeure or tax events) or equivalent events that are not
events of default pursuant to the terms of such Swap Contracts) (after giving
effect to all applicable grace period and delivery of all required notices) that
results in any Material Indebtedness becoming due before its scheduled maturity
or that enables or permits the holder or holders of such Material Indebtedness
or any trustee or agent on its or their behalf to cause Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, before its scheduled maturity; provided that this clause (g) shall not
apply to secured Indebtedness that becomes due as a result of the sale, transfer
or other disposition (including as a result of the casualty or condemnation
event) of the property securing such Indebtedness;


66

--------------------------------------------------------------------------------

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Loan Party or Material Subsidiary or its debts, or of a
substantial part of its assets, under any  federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;


(i)           any Loan Party or Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or Material Subsidiary or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;


(j)           any Loan Party shall admit in writing its inability or fail
generally to pay its debts as they become due;


(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 (after giving effect to amounts payable by
insurance) shall be rendered against any Loan Party or Material Subsidiary and
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any asset of any Loan Party or
Material Subsidiary to enforce any such judgment;


(l)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;


(m)          an International Plan shall fail to comply with applicable local
law, which, in the aggregate, would reasonably be expected to result in a
Material Adverse Effect;


(n)          a Change of Control shall occur; or


(o)          the Loan Party Guaranty shall at any time fail to constitute a
valid and binding agreement of (i) the Public Company or (ii) any other
Guarantor party thereto (in the case of clause (ii), in any material respects)
or any party shall so assert in writing;


67

--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders and shall, at the request of the Required
Lenders, by notice to the Borrower Representative, take any or all of the
following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately or (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are waived by each Borrower to the extent permitted by
applicable law; provided, however, that the Administrative Agent shall not be
obligated to follow any direction by Required Lenders if Administrative Agent
reasonably determines that such direction is in conflict with any provisions of
any applicable law, and the Administrative Agent shall not, under any
circumstances, be liable to any Lenders, Issuing Banks, the Borrowers, the
Guarantors or any other person or entity for following the direction of Required
Lenders. At all times, if the Administrative Agent acting at the direction of
the Required Lenders advises the Lenders that it wishes to proceed in good faith
with respect to any enforcement action, each of the Lenders will cooperate in
good faith with respect to such enforcement action and will not unreasonably
delay the enforcement of the Loan Documents; and in case of any event with
respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are waived by each Borrower to the extent permitted by applicable
law.


ARTICLE 8
The Administrative Agent


Section 8.01.    Appointment and Authorization.  Each Lender Party hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.


Section 8.02.    Rights and Powers as a Lender.  The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the person serving as the Administrative Agent hereunder in its
individual capacity.  Such bank and its Affiliates may accept deposits from,
lend money to, act as financial advisor or in any other advisory capacity for,
and generally engage in any kind of business with, any Loan Party or Affiliate
thereof as if it were not the Administrative Agent hereunder and without duty to
account therefor to the Lenders or the Issuing Banks.


68

--------------------------------------------------------------------------------

Section 8.03.    Limited Parties and Responsibilities.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required in writing to exercise as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Administrative Agent to liability, if
the Administrative Agent is not indemnified to its satisfaction, or that is
contrary to any Loan Document or applicable law, and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for any failure to disclose, any information
relating to any Loan Party that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
(x) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02), (y) in the absence of its own gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction) or (z) by reason of any occurrence beyond the control of the
Administrative Agent (including but not limited to any act or provision of any
present or future law or regulation of any Governmental Authority, any act of
God or war, civil unrest, local or national disturbance or disaster, any act of
terrorism, or the unavailability of the Federal Reserve Bank wire or facsimile
or other wire or communication facility).  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower Representative or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 4 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  The Administrative Agent will notify the Lenders and
Issuing Banks of its receipt of any such notice.  The Administrative Agent shall
take such action with respect to such default or event of default as may be
directed by the Required Lenders in accordance with the terms of this Agreement;
provided, however that unless and until the Administrative Agent has received
any such direction by Required Lenders, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to any such default or event of default as it shall deem advisable or in
the best interest of the Lenders and Issuing Banks.  Nothing in this Agreement
shall oblige the Administrative Agent to carry out any “know your customer”,
Beneficial Ownership Regulation or other checks in relation to any person on
behalf of any Lender and each Lender confirms to the Administrative Agent that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Administrative Agent. In no event shall the Administrative Agent be required to
expend or risk any of its own funds or otherwise incur any liability, financial
or otherwise, in the performance of its duties under the Loan Documents or in
the exercise of any of its rights or powers under this Agreement.


Section 8.04.    Authority to Rely on Certain Writings, Statements and Advice. 
The Administrative Agent shall be entitled to rely on, and shall not incur any
liability for relying on, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person.  The Administrative Agent also may
rely on any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition to the making of a Loan,
or the issuance, extension, renewal or increase of a Letter of Credit, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent receives notice to the
contrary from such Lender or Issuing Bank prior to the making of such loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for a Loan Party), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


69

--------------------------------------------------------------------------------

Section 8.05.    Sub-Agents and Related Parties.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by it.  The Administrative Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through their respective Related Parties.  The exculpatory provisions of
the preceding Sections of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


Section 8.06.    Resignation; Successor Administrative Agent.  (a) Subject to
the appointment and acceptance of a successor Administrative Agent as provided
in this Section, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Banks and the Borrower Representative.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower Representative, to appoint a successor.  If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower Representative to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Borrower Representative and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


(b)          Notwithstanding clause (a) above, any entity into which the
Administrative Agent in its individual capacity may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Administrative Agent in its individual
capacity shall be a party, or any corporation to which substantially all of the
corporate trust business of the Administrative Agent in its individual capacity
may be transferred, shall succeed the Administrative Agent and assume the
obligations of the Administrative Agent, without any further action; provided
that the Administrative Agent shall notify the Borrower Representative and the
Lenders of such merger, conversion, consolidation or transfer.


70

--------------------------------------------------------------------------------

(c)          Notwithstanding paragraph (a) of this Section, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrower Representative, whereupon, on the date of effectiveness of such
resignation stated in such notice, (i) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (A) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(B) all notices and other communications required or contemplated to be given or
made to the Administrative Agent shall directly be given or made to each Lender
and each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 10.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


Section 8.07.    Credit Decisions by Lenders.  Each Lender acknowledges that it
has, independently and without reliance on the Administrative Agent, the
Arranger or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance on the Administrative Agent, the Arranger or any other Lender
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based on this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.


Section 8.08.    Arranger.  The Arranger shall have no duty or obligation
whatsoever under this Agreement.


Section 8.09.    Withholding Taxes.  To the extent required by any applicable
law, the Administrative Agent shall be entitled to deduct withholding from any
payment to any Lender as required under FATCA and shall have no obligation to
gross-up any payment hereunder or to pay any additional amount as a result of
such FATCA withholding.  If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding Tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.


71

--------------------------------------------------------------------------------

Section 8.10.    Administrative Agent May File Proofs of Claim.  In case of any
bankruptcy or other insolvency proceeding involving any Loan Party (a,
“Bankruptcy Proceeding”), the Administrative Agent shall be entitled but not
obligated to intervene in such Bankruptcy Proceeding to (a) file and prove a
claim for the whole amount of principal, interest and unpaid fees in respect of
the Loans, issued Letters of Credit and all other Obligations that are owing and
unpaid under the terms of this Agreement and other Loan Documents and to file
such documents as may be necessary or advisable in order to have the claims of
the Lenders, Issuing Banks and Administrative Agent (including any claim for
reasonable compensation, expenses, disbursements and advances of any of the
foregoing entities and their respective agents, counsel and other advisors)
allowed in such Bankruptcy Proceedings; and (b) to collect and receive any
monies or other property payable or deliverable on account of any such claims
and to distribute the same to the Lenders and Issuing Banks under the terms of
this Agreement.  Further, any custodian, receiver, assignee, trustee, liquidator
or similar official in any such Bankruptcy Proceeding is (i) authorized to make
payments or distributions in a Bankruptcy Proceeding directly to the
Administrative Agent on behalf of all of the Lenders or Issuing Banks to whom
any amounts are owed under this Agreement and other loan documents, unless the
Administrative Agent expressly consents in writing to the making of such
payments or distributions directly to such Lenders and Issuing Banks; and (ii)
required to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under this Agreement and other loan documents.


ARTICLE 9
Multiple Borrowers


Section 9.01.    Joint and Several.  Each Borrower agrees that the
representations and warranties made by, and the liabilities, obligations and
covenants of and applicable to, any and all of the Borrowers under this
Agreement, shall be in every case (whether or not specifically so stated in each
such case herein) joint and several in all circumstances; provided that the
maximum liability of each Borrower hereunder and under the other Loan Documents
shall in no event exceed the amount which can be incurred by such Borrower under
applicable laws relating to the insolvency of debtors.  Each Borrower accepts,
as co-debtor and not merely as surety, such joint and several liability with the
other Borrowers and hereby waives any and all suretyship defenses that it might
otherwise have hereunder.  If and to the extent that any of the Borrowers shall
fail to make any payment with respect to any of the Obligations as and when due
or to perform any of the Obligations in accordance with the terms thereof, then
in each such event the other Borrowers will make such payment with respect to,
or perform, such Obligation.  Without limiting the generality of the foregoing,
each Borrower agrees that the obligations of such Borrower hereunder and under
the other Loan Documents shall be enforceable against such Borrower
notwithstanding that this Agreement or any other Loan Document may be
unenforceable in any respect against any other Borrower or that any other
Borrower may have commenced bankruptcy, reorganization, liquidation or similar
proceedings.


Section 9.02.    No Subrogation.  Notwithstanding any payment or payments made
by any of the Borrowers hereunder or any set-off or application of funds of any
of the Borrowers by any Lender, the Borrowers shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower or any Guarantor or other guarantor or any collateral
security or guaranty or right of offset held by the Administrative Agent or any
Lender for the payment of the Obligations, nor shall the Borrowers seek or be
entitled to seek any contribution or reimbursement from any Borrower or any
Guarantor or other guarantor in respect of payments made by any Borrower
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Borrowers on account of the Obligations (other than Contingent
Obligations) are paid in full and the Commitments are terminated.  If any amount
shall be paid to any Borrower on account of such subrogation or contribution
rights at any time when all of the Obligations shall not have been paid in full
or the Commitments shall not have been terminated, such amount shall be held by
such Borrower in trust for the Administrative Agent and the Lenders, segregated
from other funds of such Borrower, and shall, promptly upon receipt by such
Borrower, be turned over to the Administrative Agent in the exact form received
by such Borrower (duly indorsed by such Borrower to the Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as the Administrative Agent may determine.


72

--------------------------------------------------------------------------------

Section 9.03.    Full Knowledge.  Each Borrower acknowledges, represents and
warrants that such Borrower has had a full and adequate opportunity to review
the Loan Documents.  Each Borrower represents and warrants that such Borrower
fully understands the remedies the Administrative Agent (on behalf of the
Lenders) may pursue against such Borrower and each other Borrower in the event
of a default under the Loan Documents and such Borrower’s and each other
Borrower’s financial condition and ability to perform under the Loan Documents. 
Each Borrower agrees to keep itself fully informed regarding all aspects of such
Borrower’s and each other Borrower’s financial condition and the performance of
such Borrower’s and each other Borrower’s obligations under this Agreement and
the other Loan Documents.  Each Borrower agrees that neither the Administrative
Agent nor any Lender has any duty, whether now or in the future, to disclose to
any Borrower any information pertaining to such Borrower, any other Borrower,
any Guarantor or other guarantor or any collateral security or guaranty.


Section 9.04.    Reinstatement.  Each Borrower’s obligations hereunder shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, administration, dissolution, liquidation or
reorganization of any Borrower or any Guarantor or other guarantor, or upon or
as a result of the appointment of a receiver, administrative receiver,
administrator, intervenor or conservator of, or trustee or similar officer for,
any Borrower or any Guarantor or other guarantor or any substantial part of the
property of such Borrower, Guarantor or other guarantor, or otherwise, all as
though such payments had not been made.


Section 9.05.    Borrower Representative.  Each Loan Party and, if applicable,
the general partners (or general partners of those general partners, as the case
may be) of such Loan Party, hereby designates Kohlberg Kravis Roberts & Co. L.P.
as its representative and agent (in such capacity, the “Borrower
Representative”) for all purposes under the Loan Documents, including requests
for Loans and Letters of Credit, designation of interest rates, delivery or
receipt of communications, preparation and delivery of financial reports,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with the Administrative Agent, any Issuing Bank, the Swingline Lender
or any Lender.  Kohlberg Kravis Roberts & Co. L.P. hereby accepts such
appointment as Borrower Representative. The Administrative Agent, the Issuing
Banks, the Swingline Lender and the Lenders shall be entitled to rely upon, and
shall be fully protected in relying upon, any notice or communication (including
any notice of borrowing) delivered by the Borrower Representative on behalf of
any Borrower. The Administrative Agent, the Issuing Banks, the Swingline Lender
and the Lenders may give any notice or communication with a Borrower hereunder
to the Borrower Representative on behalf of such Borrower.  Each of the
Administrative Agent, Issuing Banks, the Swingline Lender and the Lenders shall
have the right, in its discretion, to deal exclusively with the Borrower
Representative for any or all purposes under the Loan Documents.  Each Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by the Borrower Representative shall be binding
upon and enforceable against it.


ARTICLE 10
Miscellaneous


Section 10.01.  Notices.  (a) Unless otherwise expressly provided herein, all
notices and other communications provided for herein or under any other Loan
Document shall be in writing (including by facsimile transmission) and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by telecopy or sent by electronic mail, as follows:


73

--------------------------------------------------------------------------------

(i)           If to any Loan Party, to it in care of the Borrower Representative
at 9 West 57th Street, Suite 4200, New York, New York 10019 (Telecopy No. (212)
750-0003; Attention: Chief Financial Officer; provided that a copy of all such
notices and other communications shall be delivered to (x) Borrower
Representative at 9 West 57th Street, Suite 4200, New York, New York 10019
(Telecopy No. (212) 750-0003), Attention: General Counsel and (y) Simpson
Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York 10017 (Telecopy
No. (212) 455-2502), Attention: Justin Lungstrum.


(ii)          If to the Administrative Agent, to HSBC Bank USA, National
Association, Corporate Trust and Loan Agency, 452 5th Avenue (8E6), New York,
New York 10018, Attention of Corporate Trust and Loan Agency (Telecopy No. (917)
229-6659; Electronic Mail Address: ctlany.loanagency@us.hsbc.com,
CTLANY.TransactionManagement@us.hsbc.com).


(iii)         If to HSBC Bank USA, National Association, in its capacity as the
Issuing Bank, to HSBC Bank USA, National Association, 2 Hanson Place – 14th
Floor, Brooklyn, New York, Attention of Global Trade and Receivable Finance
(Telecopy No. (718) 488-4902; Electronic Mail Address: sharon.adamo@us.hsbc.com,
loly.marte@us.hsbc.com, stella.fung@us.hsbc.com).


(iv)         If to the Swingline Lender, to HSBC Bank USA, National Association,
452 5th Avenue (8E6), New York, New York 10018, Attention of Corporate Trust and
Loan Agency (Telecopy No. (917) 229-6659; Electronic Mail Address:
ctlany.loanagency@us.hsbc.com, CTLANY.TransactionManagement@us.hsbc.com).


(v)          If to any other Lender, to it at its address (or telecopy number or
electronic mail address) set forth in its Administrative Questionnaire.


(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it or in its care hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.


(c)          Any party hereto may change its address, telecopy number or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto.  All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt, which shall be deemed to occur in the
case of courier service, mail, telecopy or electronic mail as follows:


(i)           if by way of courier service or mail, when it has been received at
the relevant address in an envelope addressed to such party at that address; or


(ii)          if by way of telecopy, when received in legible form;


74

--------------------------------------------------------------------------------

(iii)         if by way of electronic mail, when received;


and, if a particular department or officer is specified as part of its address
details provided pursuant to this Section, if addressed to that department or
officer; provided that (x) any communication to be made or delivered to the
Administrative Agent will be effective only when actually received by the
Administrative Agent and then only if it is expressly marked for the attention
of the department or officer specified by the Administrative Agent for this
purpose, and (y) it is understood that any communication made or delivered to
the Borrower Representative in accordance with this Section will be deemed to
have been made or delivered to each of the Loan Parties.


Section 10.02.  Waivers; Amendments. (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the Lender
Parties under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by Section
10.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.


(b)          Subject to Section 2.13(b), no Loan Document or provision thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower Representative and the Required Lenders
or by the Borrower Representative and the Administrative Agent with the consent
of the Required Lenders; provided that no such agreement shall


(i)           increase the Commitment without the written consent of each Lender
directly and adversely affected thereby,


(ii)          reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fee payable hereunder,
without the written consent of each Lender Party directly and adversely affected
thereby,


(iii)        postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest or any
fee payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender Party directly and adversely affected
thereby,


(iv)         change Section 2.17(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender directly and adversely affected thereby,


(v)          change any provision of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to take any action thereunder, without the 
written consent of each Lender,


75

--------------------------------------------------------------------------------

(vi)         release all or substantially all of the Guarantors from the Loan
Party Guaranty (except as expressly provided hereunder or under such Loan
Document), or limit the liability of all or substantially all of the Guarantors
in respect thereof, without the written consent of each Lender, or


(vii)        amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Lender;


provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.
 
Notwithstanding the foregoing, in addition to any credit extensions and related
Lender Joinder Agreement(s) effectuated without the consent of Lenders in
accordance with Section 2.21 or Section 2.22, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower Representative (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Loans.
 
Notwithstanding anything in this Agreement (including, without limitation, this
Section 10.02) or any other Loan Document to the contrary, (i) this Agreement
and the other Loan Documents may be amended to effect an incremental facility
pursuant to Section 2.21 or extension facility pursuant to Section 2.22 (and the
Administrative Agent and the Borrower Representative may effect such amendments
to this Agreement and the other Loan Documents without the consent of any other
party as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower Representative, to effect the terms of any
such incremental facility or extension facility) and (ii) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower Representative and the Administrative Agent, in
accordance with the procedures described below in this clause to (x) cure any
ambiguity, omission, mistake, defect or inconsistency (as reasonably determined
by the Administrative Agent and the Borrower Representative) and (y) effect
administrative changes of a technical or immaterial nature (including to effect
changes to the terms and conditions applicable solely to an Issuing Bank in
respect of issuances of Letters of Credit) and such amendment shall be deemed
approved by the Lenders if the Lenders shall have received at least five
Business Days’ prior written notice of such change and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment.


76

--------------------------------------------------------------------------------

Section 10.03.  Expenses; Indemnity; Damage Waiver.  (a) The Borrowers shall, on
a joint and several basis, pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents and any
amendments, supplements, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket expenses incurred by any Lender
Party, including the fees, charges and disbursements of any counsel for any
Lender Party (which shall be limited to one counsel for all Lender Parties,
except (x) solely in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict notifies the Borrower
Representative of any existence of such conflict, one additional counsel in each
relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) and (y) to the extent that the Administrative Agent
notifies the Borrower Representative of the need for specialized legal skills
and thereafter, after receipt of the consent of the Borrower Representative
(which consent shall not be unreasonably withheld or delayed) has retained its
own counsel), in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
(b)          The Borrowers shall, on a joint and several basis, indemnify each
of the Lender Parties and their respective Related Parties (without duplication)
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities
(including Environmental Liabilities) and related expenses, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee (which shall be limited to one counsel for all Indemnitees, except
(x) solely in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict notifies the Borrower Representative of any
existence of such conflict, one additional counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions and
(y) to the extent that the Indemnitee notifies the Borrower Representative of
the need for specialized legal skills and thereafter, after receipt of the
consent of the Borrower Representative (which consent shall not be unreasonably
withheld or delayed) has retained its own counsel), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of any Loan Document or any other agreement or
instrument contemplated hereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee or any Loan Party is a party thereto or whether or not such
claim, litigation, investigation or proceeding is brought by any Loan Party or
any other Person; provided that such indemnity shall not be available to any
Indemnitee to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from such Indemnitee’s or any
of its Related Parties’ bad faith, gross negligence or willful misconduct or
from a material breach of the obligations of such Indemnitee or any of its
Related Parties under the Credit Agreement or (y) arise out of, or in connection
with, any actual or threatened litigation, investigation or proceeding that does
not involve an act or omission by the any Loan Party or any of its Affiliates
and that is brought by one Indemnitee against another Indemnitee.
 
77

--------------------------------------------------------------------------------

(c)          To the extent that the Borrowers fail to pay any amount required to
be paid by it to the Administrative Agent, the Issuing Banks or the Swingline
Lender under Section 10.03(a) or (b), each Lender severally agrees to pay to the
Administrative Agent, the Issuing Banks or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Banks or the Swingline
Lender in its capacity as such.  For purposes hereof, a Lender’s “pro rata
share” shall be determined based on its share of the sum of the total Credit
Exposures and unused Commitments at the time.
 
(d)          To the extent permitted by applicable law, no Loan Party nor any
Indemnitee shall have any liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this Section 10.03(d) shall limit any Borrower’s indemnity
obligations with respect to third party claims.  No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent that such
damages are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from such Indemnitee’s or any of its
Related Parties’ willful misconduct or gross negligence.
 
(e)          Each Indemnitee shall provide prompt notice of any claim; provided
that the failure to give such notice shall not affect any Indemnitee’s rights to
indemnity under this Section 10.03.  All amounts due under this Section shall be
payable within 30 days after written demand therefor; provided, however, that
any Indemnitee shall promptly refund an indemnification payment received
hereunder to the extent that there is a final judicial determination that such
Indemnitee was not entitled to indemnification with respect to such payment
pursuant to this Section 10.03.
 
(f)           The Borrower Representative is entitled to assume and control the
defense and settlement of any claim so long as the Borrowers confirm their
obligation to indemnify such Indemnitee in accordance with this Section 10.03. 
No such Indemnitee may settle a claim without the prior written consent of the
Borrower Representative, which may not be unreasonably withheld or delayed;
provided that without the prior written consent of an Indemnitee (which consent
shall not be unreasonably withheld or delayed), the Borrower Representative
shall not effect any settlement of any pending or threatened proceeding against
an Indemnitee in respect of which indemnity could have been sought hereunder by
such Indemnitee unless (i) such settlement includes an unconditional release of
such Indemnitee from all liability or claims that are the subject matter of such
proceeding and (ii) such settlement does not include any statement as to any
admission of fault, culpability, wrongdoing or failure to act by such
Indemnitee.
 
78

--------------------------------------------------------------------------------

(g)          This Section 10.03 shall not apply with respect to Taxes, other
than any Taxes that represent losses, claims, damages, liabilities, obligations,
penalties, actions, judgments, suits, costs, expenses or disbursements arising
from any non-Tax claim.
 
Section 10.04.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except as
permitted under Section 6.02, no Borrower or Guarantor may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
or Guarantor without such consent shall be null and void), and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of the Lender Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
of:
 
(A)         the Borrower Representative (such consent not to be unreasonably
withheld or delayed if the assignee is a bank or other depositary institution),
provided that no consent of the Borrower Representative shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Article 7(a), (b), (h) or (i) has occurred and is
continuing, any other assignee, unless, in each case, such assignment is to an
Alternative Asset Investment Firm, in which case such assignment shall require
the consent of the Borrower Representative in its sole discretion;


(B)         the Administrative Agent (such consent not to be unreasonably
withheld or delayed), provided that no consent of the Administrative Agent shall
be required for an assignment of any Commitment to an assignee that is a Lender
with a Commitment immediately prior to giving effect to such assignment;


(C)         the Issuing Bank (such consent not to be unreasonably withheld or
delayed); and


(D)         the Swingline Lender (such consent not to be unreasonably withheld
or delayed).


Notwithstanding the foregoing, no such assignment shall be made to a natural
Person, to any Borrower or any Affiliate of any Borrower or Defaulting Lender.
 
79

--------------------------------------------------------------------------------

(ii)          Assignments shall be subject to the following additional
conditions:


(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $10,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower Representative shall be required if an Event of Default under Section
7(a), (b), (h) or (i) has occurred and is continuing;


(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;


(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment, together with a processing and recordation
fee of $3,500;


(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent tax forms required pursuant to Section 2.16(e) and a
completed Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their related parties
or their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including federal and state securities laws; and


(E)          the Administrative Agent shall not be obligated to consent to an
assignment hereunder until it is satisfied it has complied with all necessary
“know your customer”, Beneficial Ownership Regulation or other similar checks
under all applicable laws and regulations in relation to the assignment to the
assignee, and an assignment will only be effective after performance by the
Administrative Agent of all “know your customer”, Beneficial Ownership
Regulation or other checks relating to any Person that it is required to carry
out in relation to such assignment, the completion of which the Administrative
Agent shall promptly notify to the assigning Lender and the assignee.


For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
80

--------------------------------------------------------------------------------

(iii)        Subject to acceptance and recording thereof pursuant to subsection
(b)(iv) of this Section, from and after the effective date specified in each
Assignment the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment, be released from its
obligations under this Agreement (and, in the case of an Assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (c) of this Section.


(iv)         The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, absent manifest error, and the parties hereto may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by any party hereto,
at any reasonable time and from time to time upon reasonable prior notice.


(v)          Upon its receipt of a duly completed Assignment executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and applicable tax forms (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in subsection
(b)(ii)(C) of this Section and any written consent to such assignment required
by subsection (b) of this Section, the Administrative Agent shall accept such
Assignment and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(d) or (e), 2.06(b), 2.17(d) or 10.03(b), the Administrative Agent shall
have no obligation to accept such Assignment and record the information therein
in the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment, whether or not
evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
subsection.


81

--------------------------------------------------------------------------------

(c)          (i) Any Lender may, without the consent of any Loan Party or other
Lender Party, sell participations to one or more banks or other entities (other
than a natural Person, any Borrower or any Affiliate or  Subsidiary of any
Borrower) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers and the other Lender Parties shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  Subject to subsection (c)(ii) of this Section, each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15 and 2.16 (subject to the requirements and limitations therein, including
the requirements under Section 2.16(e) (it being understood that the
documentation required under Section 2.16(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, each Loan Party and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
 
(ii)          A Participant shall not be entitled to receive any greater payment
under Section 2.14 or Section 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant
(except to the extent that such entitlement to receive greater payments results
from a Change in Law that occurs after the Participant acquired the applicable
participation), unless the sale of the participation to such Participant is made
with the Borrower Representative’s prior written consent.  A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Borrower Representative is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.16(e) as though it were a
Lender.


(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
82

--------------------------------------------------------------------------------

Section 10.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
the Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Lender Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
principal of or accrued interest on any Loan or any fee or any other amount
payable under the Loan Documents (other than Contingent Obligations) is
outstanding and unpaid or any Letter of Credit is outstanding or any Commitment
has not expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and
10.03 and Article 8 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
Section 10.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  The Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
Section 10.07.  Severability.  If any provision of any Loan Document is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.
 
Section 10.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender Party and each Affiliate of the Administrative Agent
is authorized at any time and from time to time, to the fullest extent permitted
by law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender Party or Affiliate of the Administrative Agent to or for
the credit or the account of a Loan Party against any of and all the obligations
of a Loan Party now or hereafter existing under this Agreement held by such
Lender Party, irrespective of whether or not such Lender Party shall have made
any demand under this Agreement and although such obligations may be unmatured. 
The rights of each Lender Party under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender Party
may have. Each Lender Party agrees promptly to notify the Loan Parties and the
Administrative Agent after any such set-off and application made by such Lender
Party or Affiliate of the Administrative Agent; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
 
83

--------------------------------------------------------------------------------

Section 10.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement and the rights and obligations of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of New York.
 
(b)          Each party hereto irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any court of the State
of New York and of any Federal court, in each case located in the Borough of
Manhattan in connection with any action or proceeding arising out of or relating
to any Loan Document, and each party hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court.
 
(c)          Each party hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to Section
10.09(b).  Each party hereto irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of any such
suit, action or proceeding in any such court.
 
(d)          Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.01.  Nothing in any Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
Each Loan Party irrevocably appoints the Borrower Representative (the “Process
Agent”) as its agent to receive on behalf of such Loan Party and its properties
service of copies of the summon and complaint and any other process which may be
served in any such action or proceeding. Such service may be made by mailing or
delivering a copy of such process to such Loan Party in care of the Process
Agent at the Process Agent’s above address, and each such Loan Party hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf.
 
Section 10.10.  Waiver of Jury Trial.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR ANY TRANSACTION
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND
FOR ANY COUNTERCLAIM THEREIN.  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.11.  Headings.  Article and Section headings and the Table of
Contents herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
84

--------------------------------------------------------------------------------

Section 10.12.  Confidentiality.  (a) Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel, other advisors and any
sub-agent appointed pursuant to Section 8.05 (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority (in
which case such Lender Party agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
governmental or bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, rule
or regulation, to inform the Borrower Representative promptly thereof prior to
disclosure), (iii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in which case such Lender Party agrees
(except with respect to any routine or ordinary course audit or examination
conducted by bank accountants or any governmental or bank regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, rule or regulation, to inform the Borrower
Representative promptly thereof prior to disclosure), (iv) to any other party to
this Agreement, (v) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to any Loan Document or the enforcement
of any right thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (x) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, provided that (i) the disclosure of any such
Information to any assignee or Participant, or any prospective assignee or
Participant, or any actual or prospective counterparty (or its advisors)
referred to above shall only be made after the acknowledgment and acceptance by
such assignee, Participant, prospective assignee or Participant, or any actual
or prospective counterparty (or its advisors) that such Information is being
disseminated on a confidential basis (on substantially the terms set forth in
this Section 10.12 or confidentiality provisions at least as restrictive as
those set forth in this Section 10.12), in each case for the benefit of the Loan
Parties, in accordance with the standard syndication processes of such Lender
Party or customary market standards for dissemination of such type of
information, which shall in any event require “click through” or other
affirmative actions on the part of recipient to access such Information, (vii)
with the consent of the Borrower Representative, (viii) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Lender Party on a nonconfidential
basis from a third party that is not, to such Lender Party’s knowledge, subject
to confidentiality obligations owing to the Borrowers. For the purposes of this
Section, “Information” means all information received from the Loan Parties
relating to the Loan Parties or their business, other than any such information
that is available to any Lender Party on a nonconfidential basis prior to
disclosure by the Loan Parties.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
(b)          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
10.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
85

--------------------------------------------------------------------------------

(c)          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE LOAN PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER REPRESENTATIVE AND THE ADMINISTRATIVE AGENT THAT IT
HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
Section 10.13.  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
payment, shall have been received by such Lender.
 
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrowers an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrowers shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrowers.
 
Section 10.14.  USA PATRIOT Act.  Each Lender that is subject to the USA PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the USA PATRIOT Act.
 
Section 10.15.  Judgment Currency.  (a) The Borrowers’ obligations hereunder and
under the other Loan Documents to make payments in a specified currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender or an Issuing Bank of the full amount of the Obligation Currency
expressed to be payable to the Administrative Agent or such Lender or such
Issuing Bank under this Agreement or the other Loan Documents.  If, for the
purpose of obtaining or enforcing judgment against any Loan Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange at
which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).
 
86

--------------------------------------------------------------------------------

(b)          If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrowers covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
 
(c)           For purposes of determining any rate of exchange or currency
equivalent for this Section, such amounts shall include any premium and costs
payable in connection with the purchase of the Obligation Currency.
 
Section 10.16.  No Fiduciary Duty.  The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Loan
Parties, their stockholders and/or their affiliates.  Each Loan Party agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Loan Party, its stockholders or
its affiliates, on the other.  The Loan Parties acknowledge and agree that (i)
the transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Loan Party, its management, stockholders, creditors or any other Person. 
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.
 
Section 10.17.  Acknowledgment And Consent To Bail-In Of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement, any
Note or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement or any Note, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
87

--------------------------------------------------------------------------------

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
 
(i)           a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or other Loan Document; or


(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


Section 10.18.  No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article 7 for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.17) or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Bankruptcy Proceeding; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article 7 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.17, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
ARTICLE 11          
Loan Party Guaranty
 
Section 11.01.  Guaranty.  (a) Subject to the provisions of paragraph (b), each
Guarantor hereby unconditionally and irrevocably guarantees to the
Administrative Agent, for the benefit of the Lender Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by each Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.
 
88

--------------------------------------------------------------------------------

(b)          This Loan Party Guaranty is a guaranty of payment when due and not
of collectability and this Loan Party Guaranty is a primary obligation of each
Guarantor and not merely a contract of surety.
 
(c)          Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable laws relating to the insolvency of debtors.
 
(d)          Each Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Loan Party Guaranty or affecting the rights and remedies
of the Administrative Agent or any other Lender Party hereunder.
 
(e)          No payment or payments made by any Borrower, any Guarantor, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any other Lender Party from any Borrower, any Guarantor,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder, which
shall, notwithstanding any such payment or payments other than payments made by
such Guarantor in respect of the Obligations or payments received or collected
from such Guarantor in respect of the Obligations, remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full (other than Contingent Obligations) and the
Commitments are terminated.
 
(f)           Any and all payments by or on account of any obligation of any
Guarantor under this Article 11 shall be governed by the terms set forth in
Section 2.16 of this Agreement.
 
Section 11.02.  Right of Contribution.  Each Guarantor hereby agrees that, to
the extent that any Guarantor shall have paid more than its proportionate share
of any payments made in respect of the Loan Party Guaranty, such Person shall be
entitled to seek and receive contribution from and against the Guarantors
hereunder.  Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 11.03 hereof. The provisions of this Section 11.02
shall in no respect limit the obligations and liabilities of any Guarantor to
the Administrative Agent and the Lenders, and each Guarantor shall remain liable
to the Administrative Agent and the Lenders for the full amount guaranteed by
such Person under the Loan Party Guaranty.
 
Section 11.03.  No Subrogation.  Notwithstanding any payment or payments made by
any Guarantor hereunder or any set-off or application of funds of any Guarantor
by any Lender, the Guarantors shall not be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against any Borrower or any
other guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any Lender for the payment of the Obligations,
nor shall the Guarantors seek or be entitled to seek any contribution or
reimbursement from any Borrower or any other guarantor in respect of payments
made by any Guarantor hereunder, until all amounts owing to the Administrative
Agent and the Lenders by the Borrowers on account of the Obligations are paid in
full (other than Contingent Obligations) and the Commitments are terminated.  If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the Obligations shall not have been paid in full or the
Commitments shall not have been terminated, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Guarantor, and shall, promptly upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.
 
89

--------------------------------------------------------------------------------

Section 11.04.  Guaranty Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Loan Party Guaranty or acceptance of this Loan Party
Guaranty, the Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Loan Party Guaranty; and all dealings between the
Borrowers (or any of them) and the Guarantors (or any of them), on the one hand,
and the Administrative Agent and the Lenders, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon this
Loan Party Guaranty.  Each Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon any Borrower
or any other Guarantor or other guarantors with respect to the Obligations. 
Each Guarantor understands and agrees that this Loan Party Guaranty shall be
construed as a continuing, absolute and unconditional guaranty of payment
without regard to (a) the validity, regularity or enforceability of this
Agreement, any other Loan Document, any Letter of Credit, any of the Obligations
or any collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Guarantor against any Borrower, the Administrative Agent, any Issuing Bank
or any Lender, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of any Borrower, any Guarantor or other guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Borrower for the Obligations, of any Guarantor under this Loan
Party Guaranty or of any other guarantor, in bankruptcy or in any other
instance.  When pursuing its rights and remedies hereunder against the
Guarantor, the Administrative Agent and any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any
Borrower, any Guarantor any other guarantor or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
pursue such other rights or remedies or to collect any payments from any such
Borrower, Guarantor or other guarantor or other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of any such Borrower, Guarantor or other guarantor or other
Person or any such collateral security, guarantee or right of offset, shall not
relieve the Guarantors of any liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent and the Lenders against the
Guarantors.  This Loan Party Guaranty shall remain in full force and effect and
be binding in accordance with and to the extent of its terms upon the Guarantors
and the respective successors and assigns thereof, and shall inure to the
benefit of the Administrative Agent and the Lenders, and their respective
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of the Guarantors under this Loan Party Guaranty (other than
Contingent Obligations) shall have been satisfied by payment in full and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement any Borrower may be free from any Obligations.
 
Section 11.05.  Reinstatement.  This Loan Party Guaranty shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, administration, dissolution, liquidation or
reorganization of any Borrower or any Guarantor or other guarantor, or upon or
as a result of the appointment of a receiver, administrative receiver,
administrator, intervenor or conservator of, or trustee or similar officer for,
any Borrower or any Guarantor or other guarantor or any substantial part of the
property of such Borrower, Guarantor or such other guarantor, or otherwise, all
as though such payments had not been made.
 
90

--------------------------------------------------------------------------------

Section 11.06.  Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in the relevant currency at the administrative office specified by
the Administrative Agent.
 
Section 11.07.  Additional Guarantors.  From time to time subsequent to the
Restatement Date, each entity which is required to be a Guarantor pursuant to
the definition thereof shall become a Guarantor, with the same force and effect
as if originally named as a Guarantor herein, for all purposes of this
Agreement, upon execution and delivery by such entity of a Loan Party Joinder
Agreement (and the delivery in connection therewith of written opinions of
counsel and documents and certificates as the Administrative Agent may
reasonably require).  The execution and delivery of any instrument adding an
additional Guarantor as a party to this Agreement shall not require the consent
of any other party hereunder.  The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.
 
[Remainder of page intentionally left blank.]
 
91

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
KOHLBERG KRAVIS ROBERTS & CO. L.P., as Borrower
     
By: KKR Management Holdings L.P., its general partner
     
By: KKR Management Holdings Corp., its general partner
     
By:
/s/ William J. Janetschek
   
Name:
William J. Janetschek    
Title:
Authorized Officer




 
KKR MANAGEMENT HOLDINGS L.P., as Borrower
     
By: KKR Management Holdings Corp., its general partner
     
By:
/s/ William J. Janetschek
   
Name:
William J. Janetschek    
Title:
Authorized Officer



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
KKR FUND HOLDINGS L.P., as Borrower
     
By: KKR Fund Holdings GP Limited, its general partner
     
By:
/s/ William J. Janetschek
   
Name:
William J. Janetschek    
Title:
Authorized Officer    
 
and
     
By: KKR Group Holdings Corp., its general partner
     
By:
/s/ William J. Janetschek
   
Name:
William J. Janetschek    
Title:
Authorized Officer



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
KKR INTERNATIONAL HOLDINGS L.P., as Borrower
     
By: KKR Fund Holdings GP Limited, its general partner
     
By:
/s/ William J. Janetschek
   
Name:
William J. Janetschek    
Title:
Authorized Officer      
and
     
By: KKR Group Holdings Corp., its general partner
     
By:
/s/ William J. Janetschek
   

Name:

William J. Janetschek    
Title:
Authorized Officer      
By:
/s/ William J. Janetschek
   
Name:
William J. Janetschek    
Title:
Authorized Officer        
KKR & CO. INC., as Guarantor
     
By:
/s/ William J. Janetschek
   
Name:
William J. Janetschek    
Title:
Authorized Officer



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent
     
By:
/s/ Asma Alghofailey
   
Name:
Asma Alghofailey    
Title:
Senior Vice President



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
HSBC BANK USA, NATIONAL ASSOCIATION, as Lender and as Issuing Bank
     
By:
/s/ Richard Harris
   
Name:
Richard Harris    
Title:
Director, Financial Sponsors Group



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
Bank of America, N.A., as Lender
     
By:
/s/ John McDowell
   
Name:
John McDowell    
Title:
Vice President



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
Citibank, N.A., as Lender
     
By:
/s/ Hilary Olewe
   
Name:
Hilary Olewe    
Title:
Vice President



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
MIZUHO BANK, LTD., as Lender
     
By:
/s/ Raymond Ventura
   
Name:
Raymond Ventura    
Title:
Managing Director





[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
Sumitomo Mitsui Banking Corporation, as Lender
     
By:
/s/ Shuichiro Yamane
   
Name:
Shuichiro Yamane    
Title:
Managing Director



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
Wells Fargo Bank, N.A., as Lender
     
By:
/s/ Michael Kusner
   
Name:
Michael Kusner    
Title:
Director



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC, as Lender
     
By:
/s/ Ronnie Glenn
   
Name:
Ronnie Glenn    
Title:
Director



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender
     
By:
/s/ William O’Daly
   
Name:
William O’Daly    
Title:
Authorized Signatory      
By:
/s/ D. Andrew Maletta
   
Name:
D. Andrew Maletta    
Title:
Authorized Signatory



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA, as Lender
     
By:
/s/ Ryan Durkin
   
Name:
Ryan Durkin    
Title:
Authorized Signatory



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as Lender
     
By:
/s/ Alfred Chi
   
Name:
Alfred Chi    
Title:
Vice President



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
MORGAN STANLEY BANK, N.A., as Lender
     
By:
/s/ Michael King
   
Name:
Michael King    
Title:
Authorized Signatory



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
Royal Bank of Canada, as Lender
     
By:
/s/ Glenn Van Allen
   
Name:
Glenn Van Allen    
Title:
Authorized Signatory



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
UBS AG, Stamford Branch, as Lender
     
By:
/s/ Darlene Arias
   
Name:
Darlene Arias    
Title:
Director      
By:
/s/ Houssem Daly
   
Name:
Houssem Daly    
Title:
Associate Director



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
BMO Harris Bank N.A., as Lender
     
By:
/s/ Daniel A. Ryan
   
Name:
Daniel A. Ryan    
Title:
Vice President



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
NOMURA CORPORATE FUNDING AMERICAS, LLC, as Lender
     
By:
/s/ Lee Olive
   
Name:
Lee Olive    
Title:
Managing Director



[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01
 
Commitments
Lender
Commitment
HSBC Bank USA, National Association
$300,000,000.00
Bank of America, N.A.
$75,400,000.00
Citibank, N.A.
$75,400,000.00
Mizuho Bank, Ltd.
$75,400,000.00
Sumitomo Mitsui Banking Corporation
$75,400,000.00
Wells Fargo Bank, National Association
$75,400,000.00
Barclays Bank PLC
$39,000,000.00
Credit Suisse AG, Cayman Islands Branch
$39,000,000.00
Goldman Sachs Bank USA
$39,000,000.00
JPMorgan Chase Bank, N.A.
$39,000,000.00
Morgan Stanley Bank, N.A.
$39,000,000.00
Royal Bank of Canada
$39,000,000.00
UBS AG, Stamford Branch
$39,000,000.00
BMO Harris Bank N.A.
$25,000,000.00
Nomura Corporate Funding Americas, LLC
$25,000,000.00
TOTAL
$1,000,000,000


2.01-1

--------------------------------------------------------------------------------

SCHEDULE 2.05
 
Existing Letters of Credit


None.


2.05-1

--------------------------------------------------------------------------------

SCHEDULE 3.05
 
Disclosed Matters
 

  1.
All matters disclosed in KKR & Co. Inc.’s consolidated financial statements and
notes to the consolidated financial statements included in filings with the
Securities and Exchange Commission through the date hereof.

 
3.05-1

--------------------------------------------------------------------------------

EXHIBIT A


[FORM OF] ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Amended and Restated Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective Commitments
identified below (including without limitation any Letters of Credit,
guaranties, and Swingline Loans included under such Commitment) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 

 
1.
Assignor:
           
2.
Assignee:
               
[and is an [Affiliate]/[Approved Fund of] [identify Lender]]
         
3.
Borrowers:
Kohlberg Kravis Roberts & Co. L.P., a Delaware limited partnership, KKR
Management Holdings L.P., a Delaware limited partnership, KKR Fund Holdings
L.P., a Cayman Islands exempted limited partnership, KKR International Holdings
L.P., a Cayman Islands exempted limited partnership and any Additional Group
Partnership that becomes a party to the Credit Agreement in accordance with
Section 5.09 thereof



A-1

--------------------------------------------------------------------------------

 
4.
Administrative Agent:
HSBC Bank USA, National Association, as the administrative agent under the
Credit Agreement
         
5.
Credit Agreement:
The Amended and Restated Credit Agreement, dated as of December 7, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time), among Kohlberg Kravis Roberts & Co.
L.P., as the Borrower Representative, KKR Management Holdings L.P., KKR Fund
Holdings L.P., KKR International Holdings L.P., as Borrowers, the other
Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, the lending institutions from time to time party thereto, and
HSBC Bank USA, National Association, as Administrative Agent, Swingline Lender
and Issuing Bank
          6. Assigned Interest  




   
Series of
Commitment/Loans
Assigned1
 
Aggregate Amount
of
Commitment/Loans
for all Lenders
 
Amount of
Commitment/Loans
Assigned
 
Percentage
Assigned of
Commitment/Loans2
       
$
 
$
 
%



Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


--------------------------------------------------------------------------------



1 Fill in specific Extension Series, if applicable.


2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


A-2

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
     
Name:
     
Title:
         
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
     
Name:
     
Title:
 



[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:
HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent
     
By:
     
Name:
     
Title:
         
[Consented to:]4
     
KOHLBERG KRAVIS ROBERTS & CO. L.P., as Borrower Representative
     
By: KKR Management Holdings L.P., its general partner
     
By: KKR Management Holdings Corp., its general partner
     
By:
     
Name:
     
Title:
       
Consented to:
     
HSBC BANK USA, NATIONAL ASSOCIATION, as Swingline Lender
       
By:
     
Name:
     
Title:
   




--------------------------------------------------------------------------------



3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
4 To be added only if the consent of the Borrower Representative is required by
the terms of the Credit Agreement.


[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

Consented to:
     
[NAME OF ISSUING BANK], as Issuing Bank:
     
By:
     
Name:
     
Title:
   



[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.            Representations and Warranties.
 
1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Public Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Public Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.04 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
A-1-1

--------------------------------------------------------------------------------

2.            Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 

3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be construed in accordance with and governed by
the laws of the State of New York.
 
A-1-2

--------------------------------------------------------------------------------

EXHIBIT B


[FORM OF] COMPLIANCE CERTIFICATE
 
Date: _____________, 20__
 
To:
HSBC Bank USA, National Association, as Administrative Agent

 
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 7, 2018 (as amended, restated, amended and restated, supplemented
or otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”), among Kohlberg Kravis Roberts & Co. L.P., a Delaware limited
partnership (the “Borrower Representative”), KKR Management Holdings L.P., a
Delaware limited partnership, KKR Fund Holdings L.P., a Cayman Islands exempted
limited partnership, KKR International Holdings L.P., a Cayman Islands exempted
limited partnership, as Borrowers, the other Borrowers from time to time party
thereto, the Guarantors from time to time party thereto, the lending
institutions from time to time party thereto, HSBC Bank USA, National
Association, as Administrative Agent, Swingline Lender and Issuing Bank.
 
The undersigned hereby certifies, on behalf of the Borrower Representative and
not individually, as of the date hereof that [he][she] is an Authorized Officer
of the Borrower Representative, and that, as such, [he][she] is authorized to
execute and deliver this Certificate to the Administrative Agent on behalf of
the Borrower Representative, and that
 
a.            I have no knowledge of the existence of any condition or event
which constitutes an Event of Default or Default as of the date of this
Certificate[, except as set forth in a separate attachment, if any, to this
Certificate, describing in reasonable detail, the nature of the condition or
event and any action which the Borrower Representative has taken, is taking or
proposes to take with respect thereto].
 
b.            There has been no change in GAAP or in the application thereof
since the date of the financial statements referred to in Section 3.04 of the
Credit Agreement[, except as set forth in a separate attachment, if any, to this
Certificate, describing in reasonable detail the effect of such change on the
financial statements most recently delivered pursuant to Sections 5.01(a) and
(b) of the Credit Agreement].
 
c.            Set forth on Schedule 1 attached hereto are calculations of the
financial covenants required by Section 6.05.
 
B-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.
 

 
KOHLBERG KRAVIS ROBERTS & CO. L.P., as Borrower Representative
     
By: KKR Management Holdings L.P., its general partner
     
By: KKR Management Holdings Corp., its general partner
     
By:
     
Name:
     
Title:
Authorized Officer



[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

SCHEDULE 1


FOR THE FISCAL QUARTER ENDING [             ]. 5


The information described herein is as of [          ], 20[          ].


[For calculation of Fee Paying Assets Under Management, please use the following
table:]


Fee paying assets under management as reported in the Public Company’s segment
financial reporting:
 
$          
       
Required:
≥ $55,000,000,000
 



[For calculation of Leverage Ratio, please use the following table:]


Leverage Ratio: (the ratio of 1 to 2 below)
_____:1.0
       
Required:
≤ 4:0 to 1.0
       
1.    Total Indebtedness: (a) the sum of the types of Indebtedness of the Public
Company and its Subsidiaries described in (i) through (vi)6 minus (b) (i) minus
(ii)7
$

       
a.
         
(i) all obligations for borrowed money;
$  

       
(ii) all obligations evidenced by bonds, debentures, notes or similar
instruments;
$
       
(iii) all Guaranties of Indebtedness of others (in respect of the other types of
Indebtedness specified in this item 1);
$
       
(iv) all Finance Lease Obligations;
$
 




--------------------------------------------------------------------------------



5 To be calculated and tested as of the last day of any fiscal quarter,
commencing December 31, 2018.
 
6 In each case, excluding intercompany Indebtedness among the Public Company and
its consolidated Subsidiaries (including, for the avoidance of doubt, amongst
Subsidiaries)


7 If (b) is greater than (a), Total Indebtedness shall be zero.


B-1-1

--------------------------------------------------------------------------------

(v) all obligations, contingent or otherwise, as an account party in respect of
letters of credit and letters of guaranty (to the extent of drawings
thereunder); and
$
       
(vi) all obligations, contingent or otherwise, in respect of bankers’
acceptances (to the extent of drawings thereunder)
$
       
b.
         
(i) Cash and Short-Term Investments as set forth in the Public Company’s segment
financial reporting; and
$
       
(ii) Cash and Short-Term Investments of KFN and its subsidiaries
$
       
2.    Fee and Yield EBITDA for the period of four consecutive fiscal quarters
ended on the date hereof or most recently ended prior to the date hereof8
$

 




--------------------------------------------------------------------------------


8 To equal to the Fee and Yield EBITDA included in the Public Company’s segment
financial reporting subject to applicable pro forma adjustments.


B-1-2

--------------------------------------------------------------------------------

EXHIBIT C
 
[FORM OF] LOAN PARTY JOINDER AGREEMENT
 
LOAN PARTY JOINDER AGREEMENT dated as of [•], 20[•], among KOHLBERG KRAVIS
ROBERTS & CO. L.P., a Delaware limited partnership, as the Borrower
Representative (the “Company”), [NAME OF LOAN PARTY], a [•] limited partnership
(the “New Loan Party”), and HSBC BANK USA, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”).
 
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of December 7, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”), among the Company, KKR Management Holdings L.P., a Delaware limited
partnership, KKR Fund Holdings L.P., a Cayman Islands exempted limited
partnership, KKR International Holdings L.P., a Cayman Islands exempted limited
partnership, as Borrowers, the other Borrowers from time to time party thereto,
the Guarantors from time to time party thereto, the lending institutions from
time to time party thereto, and HSBC Bank USA, National Association, as
Administrative Agent, Swingline Lender and Issuing Bank.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
 
Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to the Borrowers, and the
Company and the New Loan Party are required to make such New Loan Party a
[Borrower] [Guarantor] pursuant to the terms of Section 5.09 of the Credit
Agreement.  The Company represents that the New Loan Party is [an Additional
Group Partnership] [a guarantor under the 6.375% Senior Notes due 2020, the
5.500% Senior Notes due 2043 or the 5.125% Senior Notes due 2044, issued,
respectively, by KKR Group Finance Co. LLC, KKR Group Finance Co. II LLC and KKR
Group Finance Co. III LLC, each a Delaware limited liability company] [a
guarantor under the 0.509% Senior Notes due 2023, the 0.764% Senior Notes due
2025 or the 1.595% Senior Notes due 2038 issued by KKR Finance Co. IV LLC, a
Delaware limited liability company].  Each of the Company and the New Loan Party
represent and warrant that the representations and warranties of the Company in
the Credit Agreement relating to the New Loan Party and this Agreement are true
and correct on and as of the date hereof (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date); provided that, any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.  Upon execution
of this Agreement by each of the Company, the New Loan Party and the
Administrative Agent, the New Loan Party shall be a party to the Credit
Agreement and shall constitute a [“Borrower”] [“Guarantor”] for all purposes
thereof, and the New Loan Party hereby agrees to be bound by all provisions of
the Credit Agreement.
 
C-1

--------------------------------------------------------------------------------

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York.
 
[Signature Page to Loan Party Joinder Agreement]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
 



 
KOHLBERG KRAVIS ROBERTS & CO. L.P., as Borrower Representative
     
By: KKR Management Holdings L.P., its general partner
     
By: KKR Management Holdings Corp., its general partner
     
By:
     
Name:
     
Title:
       
[NAME OF NEW LOAN PARTY], as New Loan Party
     
By:
     
Name:
     
Title:
       
HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent
     
By:
     
Name:
     
Title:
 



[Signature Page to Loan Party Joinder Agreement]



--------------------------------------------------------------------------------

EXHIBIT D
 
[FORM OF] LENDER JOINDER AGREEMENT
 
[DATE]
 
Reference is made to the Amended and Restated Credit Agreement, dated as of
December 7, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Kohlberg Kravis Roberts & Co. L.P., a Delaware limited partnership, as the
Borrower Representative, KKR Management Holdings L.P., a Delaware limited
partnership, KKR Fund Holdings L.P., a Cayman Islands exempted limited
partnership, KKR International Holdings L.P., a Cayman Islands exempted limited
partnership, as Borrowers, the other Borrowers from time to time party thereto,
the Guarantors from time to time party thereto, the lending institutions from
time to time party thereto, and HSBC Bank USA, National Association, as
Administrative Agent, Swingline Lender and Issuing Bank
 
Upon execution and delivery of this Lender Joinder Agreement by the parties
hereto, the undersigned hereby becomes a Lender under the Credit Agreement
having the Commitment set forth in Schedule 1 hereto, effective as of the date
hereof and agrees to be bound by the provisions of the Credit Agreement.
 
The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Lender Joinder Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to become a Lender, (iii) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Lender Joinder Agreement on the basis of which it
has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (iv) if it is a Non-U.S. Lender,
attached to this Lender Joinder Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the undersigned, and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
THIS LENDER JOINDER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.
 
D-1

--------------------------------------------------------------------------------

This Lender Joinder Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. 
Delivery of an executed signature page hereof by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
D-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lender Joinder Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the date first written above.
 

 
[LENDER], as Lender
     
By:
     
Name:
     
Title:
       
[for Lenders requiring two signature blocks]
     
By:
     
Name:
     
Title:
 



[Signature Page to Lender Joinder Agreement]



--------------------------------------------------------------------------------

Accepted and agreed:
 
KOHLBERG KRAVIS ROBERTS & CO. L.P.,
 
as Borrower Representative
     
By: KKR Management Holdings L.P., its general partner
     
By: KKR Management Holdings Corp., its general partner
     
By:
     
Name:
    Title:
     
HSBC BANK USA, NATIONAL ASSOCIATION,
 
as Administrative Agent
     
By:
       
Name:
   
Title:
 

 
[Signature Page to Lender Joinder Agreement]
 

--------------------------------------------------------------------------------

SCHEDULE 1


COMMITMENTS AND NOTICE ADDRESS
 
1.
Name of Lender:
     
Notice Address:
                     
Attention:
     
Telephone:
     
Facsimile:
           
2.
Commitment:
   




--------------------------------------------------------------------------------

EXHIBIT E
 
[FORM OF] BORROWING REQUEST
 
HSBC Bank USA, National Association,
as Administrative Agent for the Lenders
party to the Credit Agreement referred to below


452 5th Avenue (8E6)
New York, New York 10018
Attention of Corporate Trust and Loan Agency


Ladies and Gentlemen:
 
The undersigned, Kohlberg Kravis Roberts & Co. L.P., a Delaware limited
partnership, as Borrower Representative, refers to the Amended and Restated
Credit Agreement, dated as of December 7, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified, refinanced or replaced from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower Representative, KKR Management
Holdings L.P., a Delaware limited partnership, KKR Fund Holdings L.P., a Cayman
Islands exempted limited partnership, KKR International Holdings L.P., a Cayman
Islands exempted limited partnership, as Borrowers, the other Borrowers from
time to time party thereto, the Guarantors from time to time party thereto, the
lending institutions from time to time party thereto, and HSBC Bank USA,
National Association, as Administrative Agent, Swingline Lender and Issuing
Bank, and hereby gives you notice, irrevocably, pursuant to Section [2.03]
[2.04]1 of the Credit Agreement, that the Borrower identified in clause (i)
below requests a Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Borrowing (the “Proposed
Borrowing”) required by Section [2.03][2.04] of the Credit Agreement:
 
(i)           The Borrower requesting the Proposed Borrowing is __________ (the
“Borrower”).
 
(ii)          The aggregate amount of the Proposed Borrowing is US $__________.
 
(iii)         The Business Day of the Proposed Borrowing is ___________, 20__.
 
(iv)         The Proposed Borrowing is a[n] [ABR Borrowing] [Eurocurrency
Borrowing][Swingline Borrowing].
 
(v)          [The currency of the Proposed Borrowing is __________.]2
 



--------------------------------------------------------------------------------

1 2.03 for all Borrowings other than Swingline Borrowings.
 
2 For Eurocurrency Borrowings only.
 
E-1

--------------------------------------------------------------------------------

(vi)         [The initial Interest Period for each Eurocurrency Loan made as
part of the Proposed Borrowing is [______ month[s]].3
 
(vii)        The location and number of the Borrower’s account to which the
funds of the Proposed Borrowing are to be disbursed is _____________________.
 
(viii)       The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing,
before and immediately after giving effect thereto and to the application of the
proceeds therefrom:
 
(A)          the representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct on and as of the date of the
Proposed Borrowing (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); provided that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and
 
(B)          at the time of and immediately after giving effect to the Proposed
Borrowing, no Default shall have occurred and be continuing.
 

 
Very truly yours,
     
KOHLBERG KRAVIS ROBERTS & CO. L.P., as Borrower Representative
     
By: KKR Management Holdings L.P., its general partner
     
By: KKR Management Holdings Corp., its general partner
     
By:
     
Name:
     
Title:
 



[cc:
HSBC Bank USA, National Association

452 5th Avenue (8E6)
New York, New York 10018
Attention of Corporate Trust and Loan Agency]4



--------------------------------------------------------------------------------

3 For Eurocurrency/Borrowings only.
 
4 For ABR/Swingline Borrowings only.
 
E-2

--------------------------------------------------------------------------------

EXHIBIT F
 
[FORM OF] INTEREST ELECTION REQUEST
 
HSBC Bank USA, National Association,
as Administrative Agent for the Lenders
party to the Credit Agreement referred to below


452 5th Avenue (8E6)
New York, New York 10018
Attention of Corporate Trust and Loan Agency
 
Ladies and Gentlemen:
 
The undersigned, Kohlberg Kravis Roberts & Co. L.P., a Delaware limited
partnership, as Borrower Representative, refers to the Amended and Restated
Credit Agreement, dated as of December 7, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified, refinanced or replaced from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower Representative, KKR Management
Holdings L.P., a Delaware limited partnership, KKR Fund Holdings L.P., a Cayman
Islands exempted limited partnership, KKR International Holdings L.P., a Cayman
Islands exempted limited partnership, as Borrowers, the other Borrowers from
time to time party thereto, the Guarantors from time to time party thereto, the
lending institutions from time to time party thereto, and HSBC Bank USA,
National Association, as Administrative Agent, Swingline Lender and Issuing
Bank, and hereby gives you notice, irrevocably, pursuant to Section 2.07 of the
Credit Agreement, that the undersigned hereby requests an election to convert or
continue a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such election (the “Proposed Election”)
required by Section 2.07 of the Credit Agreement:
 
(i)           The Borrowing to which the Proposed Election applies is [specify],
in the aggregate amount of  US $__________.
 
(ii)          The Business Day of the Proposed Election is ___________, 20__.
 
(iii)        The resulting Borrowing is a[n] [ABR Borrowing] [Eurocurrency
Borrowing].
 
(iv)        [The Interest Period for the resulting Borrowing is [______
month[s]].13
 



--------------------------------------------------------------------------------

13 For Eurocurrency Borrowings only.



--------------------------------------------------------------------------------

 
Very truly yours,
     
KOHLBERG KRAVIS ROBERTS & CO. L.P., as Borrower Representative
     
By: KKR Management Holdings L.P., its general partner
     
By: KKR Management Holdings Corp., its general partner
     
By:
     
Name:
     
Title:
 



[cc:
HSBC Bank USA, National Association

452 5th Avenue (8E6)
New York, New York 10018
Attention of Corporate Trust and Loan Agency]14



--------------------------------------------------------------------------------

14 For ABR Borrowings only.



--------------------------------------------------------------------------------

EXHIBIT G-1
 
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders that are Not Partnerships for U.S. Federal Income Tax
Purposes)


Reference is made to the Amended and Restated Credit Agreement, dated as of
December 7, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”), among Kohlberg Kravis Roberts & Co. L.P., a Delaware limited
partnership (the “Borrower Representative”), KKR Management Holdings L.P., a
Delaware limited partnership, KKR Fund Holdings L.P., a Cayman Islands exempted
limited partnership, KKR International Holdings L.P., a Cayman Islands exempted
limited partnership, as Borrowers, the other Borrowers from time to time party
thereto, the Guarantors from time to time party thereto, the lending
institutions from time to time party thereto, and HSBC Bank USA, National
Association, as Administrative Agent, Swingline Lender and Issuing Bank.


Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) or Letter(s) of
Credit in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower Representative within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower Representative as described in Section
881(c)(3)(C) of the Code.


The undersigned has furnished Administrative Agent with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate (in the form hereof where applicable) in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payment.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[Signature Page Follows]


G-1-1

--------------------------------------------------------------------------------

[NAME OF FOREIGN LENDER]
       
BY:
     
Name:
     
Title:
       
[Address]
   
 
Date: ________ __, 20[  ]
 



G-1-2

--------------------------------------------------------------------------------

EXHIBIT G-2
 
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Non-U.S. Participants that are Not Partnerships for U.S. Federal Income Tax
Purposes)
 
Reference is made to the Amended and Restated Credit Agreement, dated as of
December 7, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”), among Kohlberg Kravis Roberts & Co. L.P., a Delaware limited
partnership (the “Borrower Representative”), KKR Management Holdings L.P., a
Delaware limited partnership, KKR Fund Holdings L.P., a Cayman Islands exempted
limited partnership, KKR International Holdings L.P., a Cayman Islands exempted
limited partnership, as Borrowers, the other Borrowers from time to time party
thereto, the Guarantors from time to time party thereto, the lending
institutions from time to time party thereto, and HSBC Bank USA, National
Association, as Administrative Agent, Swingline Lender and Issuing Bank.
 
Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower Representative within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower Representative as described in
Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate (in the form hereof where applicable) in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payment.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[Signature Page Follows]
 
G-2-1

--------------------------------------------------------------------------------

[NAME OF FOREIGN PARTICIPANT]
     
BY:
     
Name:
     
Title:
       
[Address]
     
Date: ________ __, 20[  ]
 

 
G-2-2

--------------------------------------------------------------------------------

EXHIBIT G-3
 
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Non-U.S. Participants that are Partnerships for U.S. Federal Income Tax
Purposes)
 
Reference is made to the Amended and Restated Credit Agreement, dated as of
December 7, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”), among Kohlberg Kravis Roberts & Co. L.P., a Delaware limited
partnership (the “Borrower Representative”), KKR Management Holdings L.P., a
Delaware limited partnership, KKR Fund Holdings L.P., a Cayman Islands exempted
limited partnership, KKR International Holdings L.P., a Cayman Islands exempted
limited partnership, as Borrowers, the other Borrowers from time to time party
thereto, the Guarantors from time to time party thereto, the lending
institutions from time to time party thereto, and HSBC Bank USA, National
Association, as Administrative Agent, Swingline Lender and Issuing Bank.


Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct and indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower Representative within the meaning of Section 871(h)(3)(B) of the Code,
and (v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower Representative as described in Section
881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E, (ii) an
IRS Form W-8BEN or (iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
or IRS Form W-8BEN, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower and the Administrative Agent in writing and (2) the undersigned shall
have at all times furnished the Borrower and the Administrative Agent with a
properly completed and currently effective certificate (in the form hereof where
applicable) in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payment.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


G-3-1

--------------------------------------------------------------------------------

[NAME OF FOREIGN PARTICIPANT]
     
BY:
     
Name:
     
Title:
         
[Address]
     
Date: ________ __, 20[  ]
 



G-3-2

--------------------------------------------------------------------------------

EXHIBIT G-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax
Purposes)


Reference is made to the Amended and Restated Credit Agreement, dated as of
December 7, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”), among Kohlberg Kravis Roberts & Co. L.P., a Delaware limited
partnership (the “Borrower Representative”), KKR Management Holdings L.P., a
Delaware limited partnership, KKR Fund Holdings L.P., a Cayman Islands exempted
limited partnership, KKR International Holdings L.P., a Cayman Islands exempted
limited partnership, as Borrowers, the other Borrowers from time to time party
thereto, the Guarantors from time to time party thereto, the lending
institutions from time to time party thereto, and HSBC Bank USA, National
Association, as Administrative Agent, Swingline Lender and Issuing Bank.


Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct and indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)) or Letter(s) of Credit, (iii) with respect to the extension of
credit pursuant to the Credit Agreement or other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower Representative within the meaning of Section
871(h)(3)(B) of the Code, and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower
Representative as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished Administrative Agent with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E, (ii) an
IRS Form W-8BEN or (iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
or IRS Form W-8BEN, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower and the Administrative Agent in writing and (2) the undersigned shall
have at all times furnished the Borrower and the Administrative Agent with a
properly completed and currently effective certificate (in the form hereof where
applicable) in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payment.


G-4-1

--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[Signature Page Follows]
G-4-2

--------------------------------------------------------------------------------

[NAME OF FOREIGN LENDER]
     
BY:
     
Name:
     
Title:
       
[Address]
     
Date: ________ __, 20[  ]
 



G-4-3

--------------------------------------------------------------------------------

EXHIBIT H


[FORM OF] NOTE


[Date]
 
FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay to
_____________________ or its permitted registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of (a) $[________], or, if less, (b) the aggregate unpaid
principal amount, if any, of the Loans from time to time made by the Lender to
any Borrower under that certain Amended and Restated Credit Agreement, dated as
of December 7, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Agreement”;
the terms defined therein being used herein as therein defined), among Kohlberg
Kravis Roberts & Co. L.P., a Delaware limited partnership, KKR Management
Holdings L.P., a Delaware limited partnership, KKR Fund Holdings L.P., a Cayman
Islands exempted limited partnership,  KKR International Holdings L.P., a Cayman
Islands exempted limited partnership, as Borrowers, the other Borrowers from
time to time party thereto, the Guarantors from time to time party thereto, the
lending institutions from time to time party thereto, and HSBC Bank USA,
National Association, as Administrative Agent, Swingline Lender and Issuing Bank
(capitalized terms used but not defined herein having the meaning provided in
the Agreement).
 
Each Borrower promises to pay interest on the unpaid principal amount of the
Loans made by the Lender from the date of such Loans until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Loans are denominated (or as otherwise provided in the Agreement) in immediately
available funds at the Administrative Agent’s Office or such other place as the
Administrative Agent shall have specified.  If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.
 
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Loan Party Guaranty in Article 11 of the Agreement. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
 
H-1

--------------------------------------------------------------------------------

Except as otherwise provided in the Agreement, each Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.
 
H-2

--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
 

 
KOHLBERG KRAVIS ROBERTS & CO. L.P., as Borrower
     
By: KKR Management Holdings L.P., its general partner
     
By: KKR Management Holdings Corp., its general partner
     
By:
     
Name:
William J. Janetschek    
Title:
Authorized Officer      
KKR MANAGEMENT HOLDINGS L.P., as Borrower
     
By: KKR Management Holdings Corp., its general partner
     
By:
     
Name:
William J. Janetschek    
Title:
Authorized Officer



[Signature Page to Note]



--------------------------------------------------------------------------------

 
KKR FUND HOLDINGS L.P., as Borrower
     
By: KKR Fund Holdings GP Limited, its general partner
     
By:
     
Name:
William J. Janetschek    
Title:
Authorized Officer      
and
     
By: KKR Group Holdings Corp., its general partner
     
By:
     
Name:
William J. Janetschek    
Title:
Authorized Officer      
KKR INTERNATIONAL HOLDINGS L.P., as Borrower
     
By: KKR Fund Holdings GP Limited, its general partner
     
By:
     
Name:
William J. Janetschek    
Title:
Authorized Officer      
And
     
By: KKR Group Holdings Corp., its general partner
       
By:
     
Name:
William J. Janetschek    
Title:
Authorized Officer




--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
 
Type of
Loan
Made
 
Amount
of Loan
Made
 
End of
Interest
Period
 
Amount
of
Principal
or Interest
Paid This
Date
 
Outstanding
Principal
Balance
This Date
 
Notation
Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
               






--------------------------------------------------------------------------------